                                            Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 1 of 41




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            AARON SENNE, et al.,
                                   7                                                        Case No. 14-cv-00608-JCS
                                                         Plaintiffs,
                                   8
                                                   v.                                       ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION FOR
                                            KANSAS CITY ROYALS BASEBALL                     RULE 23(B)(2) CLASS
                                  10        CORP., et al.,                                  CERTIFICATION
                                  11                     Defendants.                        Re: Dkt. No. 923

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff Cody Sedlock brings a Motion for Rule 23(b)(2) Class Certification (“Motion”) in

                                  15   which he asks the Court to certify a proposed Rule 23(b)(2) class and appoint Korein Tillery LLC

                                  16   and Pearson, Simon & Warshaw, LLP as Co-Lead Class Counsel for the proposed (b)(2) class as

                                  17   well as the (b)(3) classes that have already been certified.1 A hearing on the Motion was held via

                                  18   Zoom webinar on June 25, 2021 at 9:30 a.m. For the reasons stated below, the Motion is

                                  19   GRANTED in part and DENIED in part.2

                                  20   II.      BACKGROUND
                                  21            A. Procedural Background Related to Class Certification under Rule 233
                                  22            Plaintiffs are minor league baseball players who assert claims under the federal Fair Labor

                                  23   Standards Act (“FLSA”) and the wage-and-hour laws of California, Arizona, and Florida against

                                  24
                                       1
                                  25     These firms were appointed as interim co-lead counsel at the outset of the case. See dkt. no. 236.
                                       Defendants have not opposed their appointment as class counsel for the (b)(3) classes or the
                                  26   proposed (b)(2) class.
                                       2
                                         The parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c).
                                       3
                                         Because the instant motion addresses only the propriety of certifying a class under Rule 23(b)(2),
                                  28   the Court does not include herein the procedural background relating to class certification under
                                       the FLSA.
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 2 of 41




                                   1   Major League Baseball (“MLB”), MLB Commissioner Bud Selig, and 22 MLB franchises

                                   2   (“Franchise Defendants”).4 Plaintiff Cody Sedlock is a current minor league baseball player; the

                                   3   remaining plaintiffs are former minor league baseball players.

                                   4           Early on in the case, the Franchise Defendants brought a Motion to Dismiss the Second

                                   5   Consolidated Amended Complaint in Part for Lack of Subject Matter Jurisdiction and for Failure

                                   6   to State a Claim. Dkt. No. 410. In that motion, the Franchise Defendants asked the Court to

                                   7   dismiss certain state law causes of action under Rules 12(b)(1) and 12(b)(6) of the Federal Rules

                                   8   of Civil Procedure on the basis that Plaintiffs lacked standing as to these claim and/or that they

                                   9   failed to state a claim. Id. at 1. Both arguments were based on the premise that in order to have

                                  10   standing to assert a claim against a particular defendant under a particular state’s law there must be

                                  11   a named Plaintiff who is alleged to have performed work for that defendant in that state. Id. at 4.

                                  12   The Franchise Defendants argued that the standing question had to be resolved prior to class
Northern District of California
 United States District Court




                                  13   certification as a threshold matter of jurisdiction. The Court disagreed, concluding that it was

                                  14   appropriate to defer ruling on standing until the class certification stage of the case. Dkt. No. 420

                                  15   (“Article III Standing Order”).

                                  16           While the Court did not decide the standing question in its Article III Standing Order, it

                                  17   “summarize[d] . . . the relevant case law on standing in Rule 23 class actions and addresse[d] some

                                  18   of the cases cited by the parties in support of their positions.” Id. at 15-16. It observed that

                                  19   addressing standing in the class action context “is ‘complicated . . . because a named plaintiff

                                  20   seeks to litigate the claims of others . . . .’ ” Id. at 16 (quoting Newberg on Class Actions § 2.6).

                                  21   “Thus, while the ‘underlying standing principle is that the injury that a plaintiff suffers defines the

                                  22   scope of the controversy she is entitled to litigate,’ in the class context there is a ‘disjuncture’

                                  23   because ‘the class representative may seek to litigate harms not precisely analogous to the ones

                                  24   she suffered but harms that were nonetheless suffered by other class members.’ ” Id. (quoting

                                  25   Newberg on Class Actions § 2.6). Thus, “courts have ‘grapple[d] with whether this type of

                                  26
                                  27   4
                                        While there are currently 22 Franchise Defendants, Plaintiffs originally named 30 Franchises as
                                  28   defendants. The Court dismissed eight of the franchises for lack of personal jurisdiction in its
                                       May 20, 2015 Order, dkt. no. 379.
                                                                                       2
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 3 of 41




                                   1   dispute is really one of standing or more properly one of typicality and adequacy of representation

                                   2   in the class certification phase.’ ” Id. at 17 (quoting Ogden v. Bumble Bee Foods, LLC, Case No.

                                   3   C-12-1828 LHK, 292 F.R.D. 620, 623 (N.D. Cal. 2013)).

                                   4          The undersigned described the tension in the Supreme Court’s decisions, the lack of clear

                                   5   guidance in the Ninth Circuit’s decisions and the split of authority among district courts in the

                                   6   Ninth Circuit. It noted that some Ninth Circuit decisions “support the conclusion that it is

                                   7   enough, in a class action, to demonstrate that ‘at least one named Plaintiff meets the

                                   8   requirements.’” Id. at 20 (quoting Bates v. United Parcel Service, Inc., 511 F.3d 974, 985 (9th

                                   9   Cir. 2007)) and found that “[u]nder this approach, Plaintiffs’ allegations in the SCAC may be

                                  10   sufficient to show Article III standing because all of the Franchise Defendants are alleged to have

                                  11   employed one or more named Plaintiff, there is a named Plaintiff who has standing to invoke

                                  12   every state’s law and all Plaintiffs have demonstrated actual injury by alleging that one of the
Northern District of California
 United States District Court




                                  13   Franchise Defendants failed to pay them at all for some work and also failed to pay them required

                                  14   overtime.” Id. The Court declined to decide the question, however, because it found that “at a

                                  15   minimum, it is appropriate to address whether there is standing to assert the claims that are

                                  16   challenged by the Franchise Defendants after class certification.” Id.

                                  17          In March 2016, Plaintiffs moved the Court to certify Rule 23(b)(3) and Rule 23(b)(2)

                                  18   classes under the laws of eight states’ laws to pursue minimum wage and overtime violation

                                  19   claims for baseball activities performed throughout the year. Dkt. No. 496. The Court denied the

                                  20   motion in full. Dkt. No. 687 (“First Class Certification Order”). The Court found, inter alia, that

                                  21   because Plaintiffs sought compensation for work players performed during the off season, it would

                                  22   be difficult to determine class membership. Id. at 59-60. The Court reasoned that in contrast to

                                  23   the activities players engage in during spring training, the championship season and instructional

                                  24   leagues, “there appear to be wide variations in the types of activities in which minor league

                                  25   players engaged to meet their winter training obligations, the degree of discretion players had as to

                                  26   how they conducted their winter training and the degree of supervision over the players by the

                                  27   Clubs. As a consequence, to evaluate which of the players’ winter training activities constituted

                                  28   ‘work’ would be much more likely to involve highly individualized inquiries that make the class
                                                                                         3
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 4 of 41




                                   1   definition ‘unworkable.’” Id. at 60. The Court further concluded that Plaintiffs failed to satisfy the

                                   2   typicality and adequacy requirements of Rule 23, as Plaintiffs could not demonstrate that “the

                                   3   representatives, as a group, [could] assert timely claims based on all of the various types of

                                   4   activities that [were] the subject of the class claims asserted under the state’s laws.” Id. at 65-66,

                                   5   68. The Court denied certification of the Rule 23(b)(2) classes for the additional reason that all of

                                   6   the named Plaintiffs at that time were former minor league players and therefore, they did not have

                                   7   standing to seek injunctive and declaratory relief. Id. at 92-93.

                                   8          Plaintiffs subsequently brought a motion for reconsideration, asking the Court to certify

                                   9   narrower classes under Rule 23(b)(2) and (b)(3). Dkt. No. 720. In particular, Plaintiffs asked the

                                  10   Court to certify under Rule 23(b)(3) an Arizona class and a Florida class for work performed in

                                  11   those states during spring training, extended spring training, and the instructional leagues.

                                  12   Plaintiffs also asked the Court to certify under Rule 23(b)(3) a California class that included
Northern District of California
 United States District Court




                                  13   players who participated in the California League during the championship season. In addition,

                                  14   Plaintiffs requested certification of Rule 23(b)(2) injunctive relief classes consisting of current

                                  15   minor league players who participate in spring training, extended spring training, or the

                                  16   instructional leagues in Florida and Arizona. To address the Court’s concerns about standing, four

                                  17   then-current minor league players moved to intervene to represent the proposed (b)(2) class.

                                  18   Plaintiffs pointed to the results of a survey conducted by their expert (“the Main Survey”) and

                                  19   other documentary evidence such as training schedules to show that the average hours worked

                                  20   during spring training, instructional leagues and the championship season could be quantified on a

                                  21   classwide basis such that Plaintiffs’ claims were amenable to class treatment.

                                  22          In its March 17, 2017 Order, the Court found that the Main Survey was admissible under

                                  23   Daubert, denying Defendants’ motion to exclude it, and concluded that in combination with other

                                  24   evidence, it was sufficient to show that Rule 23(b)(3)’s predominance requirement was met as to

                                  25   the proposed California class. Dkt. No. 782 (“Second Class Certification Order”) at 56-57. The

                                  26   Court also found that as to all of the proposed classes, Rule 23(a)’s numerosity, commonality and

                                  27   typicality requirements were met. Id. at 49. The Court found, however, that with respect to the

                                  28   Florida and Arizona classes, the adequacy requirement of Rule 23(a) and the predominance
                                                                                          4
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 5 of 41




                                   1   requirement of Rule 23(b)(3) were defeated by choice of law concerns. Id. at 50-51, 63-65.

                                   2   Similarly, the Court concluded that certification of Plaintiffs’ proposed Rule 23(b)(2) classes was

                                   3   inappropriate because the Court “could not necessarily adjudicate the claims of the Rule 23(b)(2)

                                   4   classes or fashion a remedy . . . based on the law of only one or two states” but instead “could

                                   5   potentially be required to apply the law of numerous states to Plaintiffs’ claims, which

                                   6   undermine[d] the cohesiveness of the class.” Id. at 66.

                                   7          At Defendants’ request, the district court certified the Second Class Certification Order for

                                   8   interlocutory review under 28 U.S.C. § 1292. The Ninth Circuit granted both Defendants’ petition

                                   9   for permission to appeal the certification of the California class and Plaintiffs’ petition for

                                  10   permission to appeal the denial of certification for the Arizona, Florida, and Rule 23(b)(2) classes

                                  11   and the appeals were consolidated. The Ninth Circuit affirmed this Court’s certification of the

                                  12   California class but reversed as to its denial of certification of the Arizona, Florida and (b)(2)
Northern District of California
 United States District Court




                                  13   classes, concluding that the Court’s choice of law analysis was incorrect. Senne v. Kansas City

                                  14   Royals Baseball Corp., 934 F.3d 918, 933-937 (9th Cir. 2019), cert. denied, 141 S. Ct. 248 (2020).

                                  15          In its decision, the Ninth Circuit found that Plaintiffs’ proposed Florida and Arizona (b)(3)

                                  16   classes would not raise choice of law problems because the claims for each of these classes would

                                  17   be governed by the law where the work occurred for all class members, that is, the law of Florida

                                  18   and Arizona. Id. It further found that the Court’s “errors in its choice-of-law analysis relating to

                                  19   the proposed Arizona and Florida Rule 23(b)(3) classes appl[ied] equally to its refusal to certify

                                  20   the proposed Rule 23(b)(2) class.” Id. at 937. In addition, it concluded the Court “erred in

                                  21   imposing a ‘cohesiveness’ requirement for the proposed Rule 23(b)(2) class[,]” explaining as

                                  22   follows:
                                                       Although we have never explicitly addressed whether
                                  23                  “cohesiveness” is required under Rule 23(b)(2), courts that have
                                                      imposed such a test treat it similarly to Rule 23(b)(3)’s predominance
                                  24                  inquiry—something we have previously rejected in no uncertain
                                                      terms. See Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998)
                                  25                  (“[W]ith respect to 23(b)(2) in particular, the government’s dogged
                                                      focus on the factual differences among the class members appears to
                                  26                  demonstrate a fundamental misunderstanding of the rule. Although
                                                      common issues must predominate for class certification under Rule
                                  27                  23(b)(3), no such requirement exists under 23(b)(2).”); see also 2
                                                      Newberg on Class Actions § 4:34 (5th ed. 2012) (describing similarity
                                  28                  between predominance under Rule 23(b)(3) and “cohesiveness”
                                                                                          5
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 6 of 41



                                                         under Rule 23(b)(2) in courts that have adopted it).
                                   1

                                   2   Id. at 937-938. For these reasons, the Ninth Circuit reversed this Court’s denial of certification of

                                   3   the Rule 23(b)(2) classes and remanded for further consideration of whether they should be

                                   4   certified.

                                   5
                                             B.      The Motion
                                   6
                                                  In the Motion, Plaintiffs ask the Court to certify the following (b)(2) class:
                                   7
                                                         Any person who is or will in the future be signed to a Minor League
                                   8                     Uniform Player Contract and performs services pursuant to that
                                                         contract in Florida, Arizona, or California.
                                   9

                                  10   Motion at 1. According to Plaintiffs, “The primary differences between the (b)(2) class and the

                                  11   already-certified (b)(3) classes are the forms of relief sought and membership in the classes.” Id.

                                  12   In particular, while the (b)(3) classes are composed of current and former players seeking
Northern District of California
 United States District Court




                                  13   retrospective relief, namely damages, the proposed (b)(2) class will include current and future

                                  14   players seeking “prospective relief in the form of an injunction, enjoining Defendants’ unlawful

                                  15   wage practices, and corresponding declaratory relief.” Id.

                                  16              Plaintiffs contends the requirements of Rule 23(b)(2) and all the requirements of Rule

                                  17   23(a) are satisfied. They further contend the proposed class representative, Cody Sedlock, has

                                  18   standing to represent the (b)(2) class.5

                                  19              According to Plaintiffs, the requirements of Rule 23(b)(2) are “plainly met.” Id. at 3. Rule

                                  20   23(b)(2) provides that “[o]ne or more members of a class may sue … as representative parties on

                                  21   behalf of all members only if … the party opposing the class has acted or refused to act on

                                  22   grounds that apply generally to the class, so that final injunctive relief or corresponding

                                  23   declaratory relief is appropriate respecting the class as a whole.” Plaintiffs contend this

                                  24   requirement is satisfied here because the proposed (b)(2) class seeks “ ‘uniform injunctive or

                                  25   declaratory relief from policies or practices that are generally applicable to the class as a whole.’ ”

                                  26
                                  27   5
                                        Sedlock, who is currently a minor league player for a team affiliated with the Baltimore Orioles,
                                  28   seeks to represent the (b)(2) class because the four putative (b)(2) representatives who sought
                                       certification in 2016 have ended their minor league careers.
                                                                                         6
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 7 of 41




                                   1   Id. at 3 (quoting Parsons v. Ryan, 754 F.3d 657, 688 (9th Cir. 2014)). Specifically, Plaintiffs

                                   2   point to the Court’s finding in its First Class Certification Order “that Defendants’ uniform wage-

                                   3   and-hour policies and practices apply to all minor leaguers: Defendants do not pay minimum

                                   4   wages during training seasons, overtime during any season, and they do not keep time records.”

                                   5   Id. (citing First Class Certification Order at 62-63; Senne, 934 F.3d at 923, 944). Thus, Plaintiffs

                                   6   contend, the Court could award indivisible relief to the (b)(2) class as a whole in the form of “[a]

                                   7   judicial declaration that Defendants are bound by the wage-and-hour laws of Florida, Arizona, and

                                   8   California and an injunction mandating Defendant’s compliance with the wage and record-keeping

                                   9   requirements of those laws.” Id.

                                  10          Plaintiffs further assert that the numerosity and commonality requirements of Rule 23(a)

                                  11   are satisfied by the proposed (b)(2) class. Id. at 4-5. As to numerosity, they note that the Court

                                  12   found that all previously proposed classes were sufficiently numerous, and Defendants never
Northern District of California
 United States District Court




                                  13   disagreed. Id. at 4 (citing First Class Certification Order at 55; Second Class Certification Order at

                                  14   49). Likewise, they point to the Court’s findings in its First and Second Class Certification Orders

                                  15   that the commonality requirement was met. Id. According to Plaintiffs, in those Orders, the Court

                                  16   found that the class claims raised common issues at to “whether the Clubs and MLB are joint

                                  17   employers;” “whether the activities Minor League players perform at the ballpark and/or in

                                  18   connection with games constitute ‘work’ for the purposes of the applicable wage and hour laws;”

                                  19   and “whether the common compensation policies applied to Minor Leaguers by Defendants under

                                  20   the Minor League Rules and Uniform Player Contracts—including failure to pay players a salary

                                  21   outside the championship season and failure to pay minimum wage and overtime during the

                                  22   championship season—violate the applicable wage and hour laws.” Id. Plaintiffs contend

                                  23   “[t]hose are the same key questions that will need answering to provide the relief sought in the

                                  24   proposed (b)(2) class” and therefore, that commonality is satisfied here as well. Id. at 5.

                                  25          Next, Plaintiffs address the question of Sedlock’s standing to represent the proposed (b)(2)

                                  26   class, pointing to the Court’s observation that courts have “grappled” with the question of whether

                                  27   a class representative’s ability to represent class members whose claims are not identical to those

                                  28   of the class representative should be treated as a question of standing or rather, as a matter of
                                                                                          7
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 8 of 41




                                   1   adequacy and typicality under Rule 23. Id. at 5 (citing Article III Standing Order at 16). Plaintiffs

                                   2   contend, “Mr. Sedlock plainly has standing to represent a class of employees working in Florida

                                   3   for MLB like himself” but recognize that “his standing to represent employees working in

                                   4   California and Arizona or working in any state for any of the twenty-two Franchise Defendants

                                   5   may be less immediately apparent.” Id. at 5. Plaintiffs argue, however, that Sedlock’s

                                   6   “individual standing should be beyond legitimate dispute” because he is currently a minor league

                                   7   pitcher for an MLB affiliate who is entering his sixth season under the same Uniform Players

                                   8   Contract that binds all class members and he participates in spring training in Florida (where he

                                   9   was, in fact, training when the Motion was filed). Id. at 5-6.

                                  10          Further, Plaintiffs assert, “the question of whether Sedlock can represent injunctive relief

                                  11   claims against the twenty-two Franchise Defendants or seek relief under Arizona and California

                                  12   law is a Rule 23 question, not a question of standing.” Id. at 6 (citing Melendres v. Arpaio, 784
Northern District of California
 United States District Court




                                  13   F.3d 1254, 1262 (9th Cir. 2015) (quoting Newberg on Class Actions § 2:6)). Plaintiffs recognize

                                  14   that some courts within this district have “continued to take divergent approaches to such issues

                                  15   when a plaintiff with standing seeks to represent class members whose claims arise under a

                                  16   different state’s law.” Id. at 6-7 (citing Rivera v. Invitation Homes, Inc., No. 18-cv-03158-JSW,

                                  17   2019 WL 11863726, at *4 (N.D. Cal. 2019) (applying a standing approach) and In re Chrysler-

                                  18   Dodge-Jeep Ecodiesel Mktg., Sales Practices, and Prods. Liab. Litig., 295 F. Supp. 3d 927 (N.D.

                                  19   Cal. 2018) (applying a class certification approach)). They argue, however, that the class

                                  20   certification approach is correct, having been explicitly endorsed by the Ninth Circuit, the

                                  21   Supreme Court and most other federal courts to have addressed the issue. Id. (citing Melendres,

                                  22   784 F.3d at 1262).

                                  23          Plaintiffs argue that even if the Court were to conclude that these questions implicate

                                  24   Article III standing, it should take the approach that was taken by the First Circuit in In re Asacol

                                  25   Antitrust Litig., in which the court concluded that the Article III standing inquiry “track[ed]” the

                                  26   Rule 23 analysis, leading the court to conclude that the named plaintiffs had standing to represent

                                  27   class members whose claims were asserted under parallel laws of other states that were not

                                  28   materially different from the laws governing the named plaintiffs’ claims because they nonetheless
                                                                                         8
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 9 of 41




                                   1   had a personal stake in the outcome of the case. Id. at 10-11 (citing 907 F.3d 42, 49 (1st Cir.

                                   2   2018)).

                                   3             Under the class certification approach, Plaintiffs contend, Sedlock meets both the typicality

                                   4   and adequacy requirements of Rule 23. Id. at 12-17. As to typicality, Plaintiffs argue that

                                   5   Sedlock’s claims against MLB are typical of the claims of class members who work or will work

                                   6   in Florida because he is a minor league player who, like other players who work in Florida, has

                                   7   been underpaid in violation of Florida’s wage-and-hour laws. Id. at 12-13. Plaintiffs contend

                                   8   Sedlock’s claims against MLB are also typical of the claims of class members against MLB who

                                   9   play or will play in California and Arizona because those states have parallel wage and reporting

                                  10   laws that are not materially different from Florida law and all minor leaguers who are being and

                                  11   will be underpaid under the three states’ laws have a substantial and shared interest in proving that

                                  12   the underpayments are the result of MLB’s unlawful wage practices and can be redressed by a
Northern District of California
 United States District Court




                                  13   judicial decision. Id. at 13-15.

                                  14             Plaintiffs argue further that “the differences among the three states’ wage laws—different

                                  15   wage rates and differences in recordkeeping requirements—are not relevant to the proposed (b)(2)

                                  16   class” because the class will seek only prospective relief, namely, “1) a declaration that

                                  17   Defendants’ wage policies—not to pay players in compliance with applicable wage-and-hour laws

                                  18   and not to keep time records—are unlawful, and 2) an injunction, both prohibitory and mandatory,

                                  19   forbidding continued enforcement of those wage policies and mandating compliance with

                                  20   applicable wage and record-keeping requirements.” According to Plaintiffs, “[a] single

                                  21   declaration and injunction can accomplish those objectives, whether based on Arizona, Florida, or

                                  22   California law—or all three.” Id. at 15.

                                  23             Plaintiffs also argue that Sedlock’s claims against the Franchise Defendants are typical of

                                  24   the claims of class members who play or will play in Florida, California, and Arizona because

                                  25   under Rule 65(d)(2), injunctive relief is binding not only on “(A) parties” and “(B) their officers,

                                  26   agents, servants, employees, and attorneys[,]” but also on “(C) other persons who are in active

                                  27   concert or participation with anyone described in Rule 65(d)(2)(A) or (B)” so long as they receive

                                  28   “actual notice” of the injunction. Id. at 15. According to Plaintiffs, the Franchise Defendants
                                                                                           9
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 10 of 41




                                   1   meet these requirements because, as parties, they will receive actual notice of any injunction the

                                   2   Court enters in this litigation and they have admitted that they are “in active … participation” with

                                   3   MLB. Id. (citing MLB’s Answer (Dkt. No. 386) at 15 ¶ 62 (“admit that the Office of the

                                   4   Commissioner of Baseball, d/b/a MLB, is an unincorporated association, also doing business as

                                   5   Major League Baseball, and it is currently comprised of 30 Major League Baseball Clubs”);

                                   6   Giants’ Answer (Dkt. No. 407) at 13 ¶ 62 (same)).

                                   7          Plaintiffs argue further that Sedlock meets the typicality requirement despite the general

                                   8   rule that “ ‘typicality is lacking when the representative plaintiff’s cause of action is against a

                                   9   defendant unrelated to the defendants against whom the cause of action of the members of the

                                  10   class lies.’ ” Id. at 16 (quoting La Mar v. H & B Novelty & Loan Co., 489 F.2d 461, 465 (9th Cir.

                                  11   1973)). This is because there is an exception where “ ‘all injuries are the result of a conspiracy or

                                  12   concerted schemes between the defendants at whose hands the class suffered injury’ or ‘in
Northern District of California
 United States District Court




                                  13   instances in which all defendants are juridically related in a manner that suggests a single

                                  14   resolution of the dispute would be expeditious.’ ” Id. (quoting La Mar, 489 F.2d at 466).

                                  15   According to Plaintiffs, the Court has already found that the first exception applies because

                                  16   “Defendants ‘have come together to form MLB by enacting the MLB constitution and have jointly

                                  17   issued the MLB rules and UPC pursuant to that constitution.’ ” Id. at 16 (quoting First Class

                                  18   Certification Order at 64).

                                  19          Plaintiffs argue that Sedlock also satisfies Rule 23(a)’s adequacy requirement, which

                                  20   requires that the named plaintiff have no conflicts of interest with any other class member and that

                                  21   the named plaintiff and plaintiff’s counsel will vigorously prosecute the action on behalf of the

                                  22   class. Id. at 17 (citing In re Hyundai and Kia Fuel Economy Litig., 926 F.3d 539, 566 (9th Cir.

                                  23   2019)). The first requirement is met, Plaintiffs contend, because Sedlock “is signed to the same

                                  24   Uniform Player Contract as all other players, and his ‘primary goal in pursuing this lawsuit is to

                                  25   bring a stop to the unlawful and unfair employment and compensation policies that Defendants

                                  26   have subjected upon [himself] and other minor leaguers.’” Id. (quoting Sedlock Decl. ¶ 11).

                                  27   Plaintiffs further assert that the very fact Sedlock came forward to represent the class after the

                                  28   former (b)(2) representatives’ careers ended is an indication that he will vigorously prosecute the
                                                                                          10
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 11 of 41




                                   1   action as he is the only current player with the “mettle” to risk jeopardizing his career to represent

                                   2   the class. Id.

                                   3             Finally, Plaintiffs ask the Court to formally appoint the firms Korein Tillery, LLC and

                                   4   Pearson, Simon & Warshaw LLP, which were previously appointed as interim co-lead counsel, as

                                   5   class counsel for the (b)(3) classes and the (b)(2) class. Id. at 17.

                                   6        C.      The Opposition
                                   7             In their Opposition, Defendants contend Sedlock does not have Article III standing to

                                   8   represent the proposed (b)(2) class or to pursue claims under California or Arizona law and that

                                   9   the proposed (b)(2) class also does not meet the requirements of Rule 23. With respect to

                                  10   standing, Defendants assert that “a plaintiff lacks Article III standing to seek an injunction against

                                  11   any entities which do not imminently threaten to harm him, or with respect to injuries which he

                                  12   has not personally experienced[,]” citing past decisions by the undersigned. Opposition at 5
Northern District of California
 United States District Court




                                  13   (citing Bowler v. Home Depot USA Inc., No. C-09-05523, 2010 WL 3619850 (N.D. Cal. Sept. 13,

                                  14   2010); Ctr. for Biological Diversity v. Envtl. Protection Agency, No. 11-cv-00293, 2013 WL

                                  15   1729573 (N.D. Cal. Apr. 22, 2013)).

                                  16             Defendants also point to the Court’s discussion of Article III standing in the Article III

                                  17   Standing Order. Id. at 6. According to Defendants, in that Order, the Court recognized that “in

                                  18   order to establish threshold Article III standing in a case involving multiple defendants, there must

                                  19   be ‘at least one named Plaintiff who is alleged to have suffered direct injury as a result of the

                                  20   conduct of each Franchise Defendant . . . .’ ” Id. (quoting Article III Standing Order at 26; and

                                  21   citing id. at 21 (finding that the Ninth Circuit’s ruling in Easter v. American West Financial, 381

                                  22   F.3d 948 (9th Cir. 2004) stands for the “unremarkable proposition that for a class action to

                                  23   proceed between the named parties, each named plaintiff must have standing to sue at least each

                                  24   named defendant…”) (quoting In re Carrier IQ, Inc., Case No. C-12-MD-2330 EMC, 2015 WL

                                  25   274054, at *10 (N.D. Cal., Jan. 21, 2015)). Defendants further assert that this Court held in the

                                  26   Article III Standing Order that in “order to have threshold Article III standing to bring class claims

                                  27   under multiple states’ laws, ‘at least one named plaintiff’ must have ‘performed work for each

                                  28   individual defendant in the state whose law is being invoked.’ ” Id. (citing Article III Standing
                                                                                           11
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 12 of 41




                                   1   Order at 18 (citing Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d 1014, 1023 (N.D. Cal. 2008)).

                                   2           Based on these “well-settled principles,” Defendants assert that it is clear that Sedlock

                                   3   lacks “threshold Article III standing.” Id. at 7. According to Defendants, because Sedlock has

                                   4   played exclusively for a team affiliated with the Baltimore Orioles (a club that is no longer a

                                   5   defendant in this case),6 he “has no wage-and-hour injury traceable to any Defendant in this case,

                                   6   or traceable to any baseball activities in Arizona or California.” Id. To establish Article III

                                   7   standing as to the proposed (b)(2) class, Defendants contend, Plaintiffs must “proffer at least one

                                   8   current player who alleges injury by each of those 22 Club Defendants, and at least one current

                                   9   player who alleges injuries under each of the wage-and-hour laws of Florida, Arizona and

                                  10   California.” Id. Defendants argue that because Plaintiffs have failed to meet that burden, the

                                  11   (b)(2) class cannot be certified. Id. at 7-8.

                                  12           Defendants reject Plaintiffs’ arguments that Sedlock’s claims against MLB under Florida
Northern District of California
 United States District Court




                                  13   law are sufficient to confer standing to represent the proposed (b)(2) class and that “the Article III

                                  14   deficiencies at issue should be analyzed under the Rule 23 framework.” Id. at 8. As to the first

                                  15   argument, which is based on the assertion that MLB is Sedlock’s joint employer along with the

                                  16   Baltimore Orioles, Defendants point to deposition testimony by Sedlock in which he allegedly

                                  17   admitted that MLB is not his employer and is “not responsible for any of the conduct underlying

                                  18   his minimum wage and overtime claims in this case.” Id. at 9 (citing Bloom Decl., Ex. A

                                  19   (Sedlock Depo.) at 12:9-20, 104:6-15, 124:6-11, 14:21-24). Moreover, Defendants contend, a

                                  20   named plaintiff must have standing to sue under all of the states’ laws at issue, which Sedlock

                                  21   does not. Id. Defendants argue, “Even if Sedlock did have standing with respect to MLB (which

                                  22   he does not), it is plainly insufficient for a class representative to have standing with respect to

                                  23   only one Defendant out of twenty-three against whom he seeks an injunction, and under only one

                                  24   state’s law out of the three states’ laws under which he seeks injunctive relief.” Id. at 10.

                                  25           Defendants also reject Plaintiffs’ argument that the question of standing should be

                                  26
                                  27   6
                                         Plaintiffs named the Baltimore Orioles in their Second Amended Class Action Complaint. Dkt.
                                  28   No. 57. However, the Court dismissed the Baltimore Orioles in 2015 based on lack of personal
                                       jurisdiction. Dkt. No. 379.
                                                                                        12
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 13 of 41




                                   1   reframed as a Rule 23 certification issue but argue that even under that approach Sedlock cannot

                                   2   represent the class because he does not satisfy Rule 23’s typicality and adequacy requirements. Id.

                                   3   As to whether the Court should apply an Article III standing approach or instead apply Rule 23

                                   4   standards, Defendants argue that Plaintiffs’ reliance on Melendres v. Arpaio in support of the latter

                                   5   approach is misplaced because in that case, “the parties did not dispute that the individual named

                                   6   plaintiffs had ‘individual standing to bring their own claims.’ ” Id. at 11-12 (citing 784 F.3d 1254,

                                   7   1262 (9th Cir. 2015)). Regarding whether the proposed (b)(2) class satisfies the requirements of

                                   8   Rule 23(a), Defendants argue that findings by the Ninth Circuit on this question do not apply

                                   9   because Plaintiffs have broadened the class definition by “seek[ing] certification of a class that

                                  10   includes claims under California law in addition to claims under the laws of Arizona and Florida,

                                  11   and have greatly expanded the types of activities that would be covered by the proposed injunction

                                  12   to encompass all activities performed by any player – without regard to whether they were ‘team-
Northern District of California
 United States District Court




                                  13   related activities’ performed during the team training periods at Club facilities, which is how

                                  14   Plaintiffs proposed to remedy the defects associated with their initial class certification bid.” Id.

                                  15   at 13.

                                  16            Even if Plaintiffs sought certification of the narrower (b)(2) classes previously proposed

                                  17   and considered by this Court and the Ninth Circuit, Defendants assert that they still would not

                                  18   satisfy the requirements of Rule 23(b)(2) because Sedlock is “purporting to seek injunctive relief

                                  19   against 22 Defendants with whom he alleges to have no relationship, under the laws of states in

                                  20   which he admits he has never played baseball.” Id. at 13-14. According to Defendants, in its

                                  21   First Class Certification Order, the Court “identified a nearly identical deficiency with respect to

                                  22   the ‘typicality’ of Plaintiffs’ proposed classes under Rule 23(a).” Id. at 14. In particular,

                                  23   Defendants assert that even though the Court found that Defendants were “juridically related,” it

                                  24   “nonetheless concluded that the proffered class representatives were not typical of the absent class

                                  25   because the class representatives did not have cognizable claims under the laws of the states they

                                  26   purported to represent.” Id. (citing First Class Certification Order at 66). Defendants point to the

                                  27   example offered by the Court of Plaintiff Ryan Khoury, “who sought to represent a class seeking

                                  28   recovery under the wage-and-hour laws of New York despite having only played baseball in New
                                                                                         13
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 14 of 41




                                   1   York during occasional away games.” Id. According to Defendants, the Court found that

                                   2   “Khoury was not ‘typical’ of the proposed class due to his lack of contact with the state of New

                                   3   York.” Id. (citing First Class Certification Order at 66). Defendants contend Sedlock’s situation

                                   4   is “even more extreme” because he “admits that he never played baseball in the minor leagues in

                                   5   the states of California or Arizona.” Id.

                                   6          Defendants reject Plaintiffs’ assertion that the Court’s previous concerns about typicality

                                   7   are “no longer pertinent because at the time of their first certification motion, Plaintiffs had

                                   8   previously proposed ‘much broader classes’ involving state laws with substantive ‘variance,’

                                   9   which they claim to have cured here.” Id. at 15 (citing Motion at 14). In fact, Defendants argue,

                                  10   the broader (b)(2) class Plaintiffs now propose, “seeking relief for any and all baseball activities,

                                  11   without limiting what type of activities are to be covered, including individual (rather than team-

                                  12   related) activities, and without providing a minimum amount of time to be spent in each state in
Northern District of California
 United States District Court




                                  13   order for that state’s law to apply[,]” “now bears a much closer resemblance to the classes they

                                  14   had initially proposed.” Id. As to the variances between states’ laws, Defendants argue that the

                                  15   Court’s previous ruling “did not turn on the number of state laws under which Plaintiffs were

                                  16   proposing classes” but instead was based on “the fact that Plaintiffs proffered representatives for

                                  17   claims brought under the laws of states in which the representatives themselves had little or no

                                  18   contact” – a problem that remains because Sedlock has had no contact with California or Arizona

                                  19   as a minor leaguer. Id.

                                  20          Defendants also challenge Plaintiffs’ assertion that typicality is met because the laws of the

                                  21   three states are not materially different. Id. at 16. According to Defendants, Plaintiffs ignore the

                                  22   Ninth Circuit’s finding that the wage and hour laws of the three states are, in fact, materially

                                  23   different. Id. (citing 934 F.3d at 933). Defendants argue further that In re Asacol Antitrust

                                  24   Litigation, 907 F.3d 42 (1st Cir. 2018), upon which Plaintiffs rely, “actually confirms the fact that

                                  25   where state laws materially differ, a class representative may not bring claims under the laws of

                                  26   states in which he has had no contact.” Id. In Asacol, Defendants contend, “the First Circuit

                                  27   permitted class representatives in an antitrust suit to bring claims arising under [the laws of] states

                                  28   in which the representatives had no contact, because the laws at issue were all ‘parallel’ to federal
                                                                                         14
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 15 of 41




                                   1   law, and thus the judgments under each state’s law would all look the same.” Id. at 16-17 (citing

                                   2   907 F.3d at 49). On the other hand, Defendants assert, “To the extent New York law did differ

                                   3   materially compared to the others . . . the First Circuit concluded that the plaintiffs had waived any

                                   4   opposition to their lack of standing to pursue claims under that law.” Id. at 17.

                                   5          Defendants also contend there is “ample evidence” that Sedlock will not prosecute the case

                                   6   vigorously and therefore will not be an adequate class representative. Id. at 17. They point to

                                   7   Sedlock’s insistence that his deposition – which occurred during spring training – be conducted on

                                   8   an off day. Id. (citing Bloom Decl., Ex. A (Sedlock Depo.) at 16:10-17:11, 21:9-19). Defendants

                                   9   also point to deposition testimony indicating that Sedlock intends to seek individual damages

                                  10   under Maryland law for his offseason activities, creating a substantial risk that he will have

                                  11   different priorities and litigation interests than the (b)(2) class members. Id. at 17-18. Defendants

                                  12   also challenge Sedlock’s adequacy as a class representative because the claims he asserts under
Northern District of California
 United States District Court




                                  13   Florida and Maryland law are materially dissimilar from the claims of absent class members under

                                  14   Arizona and California law. Id. at 18.

                                  15          Defendants also assert that there “are no common answers to the questions raised in

                                  16   Plaintiffs’ request for injunctive relief, since determining which activities constitute compensable

                                  17   work, and under which state laws, requires highly individualized analysis that cannot be conducted

                                  18   on a classwide basis.” Id. at 18-19. Therefore, Defendants assert, Plaintiffs have “reintroduced” a

                                  19   lack of commonality. Id.

                                  20          Defendants also do not agree that Plaintiffs “easily” satisfy Rule 23(b)(2) in light of their

                                  21   “broadened” class definition. Id. at 20-24. First, Defendants contend Sedlock cannot seek any of

                                  22   the injunctive relief Plaintiffs seek for the (b)(2) class, addressing Defendants’ alleged failure to

                                  23   pay minimum wage or overtime or keep time records, because it is undisputed that “MLB is not

                                  24   responsible for payment of Sedlock’s wages and does not have any control over the number of

                                  25   hours Sedlock allegedly worked – the two levers of any minimum wage and overtime claim.” Id.

                                  26   at 19 (citing Bloom Decl., Ex. A (Sedlock Depo.) at 12:12-20; 47:21-25; 121:25-126:10; 138:13-

                                  27   139:8). Likewise, Defendants assert, MLB is not responsible for payment of wages or the number

                                  28   of hours minor leaguers in the proposed (b)(2) class work. Id. at 19-20. Because it is the
                                                                                         15
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 16 of 41




                                   1   Franchises that are responsible for these things, Defendants assert, and Sedlock has no connection

                                   2   to the 22 Franchise Defendants, he will not be able to obtain any injunctive relief for the proposed

                                   3   (b)(2) class. Id. (quoting Rule 23(b)(2) (requiring that “the party opposing the class has acted or

                                   4   refused to act on grounds that apply generally to the class, so that final injunctive relief or

                                   5   corresponding declaratory relief is appropriate respecting the class as a whole.”).

                                   6          Defendants further contend Rule 23(b)(2) is not met because the relief a (b)(2) class seeks

                                   7   must be indivisible. Id. at 20. According to Defendants, that requirement is not satisfied because

                                   8   Plaintiffs seek relief for the proposed (b)(2) class under “three different state laws, including

                                   9   California law, which is different in material respects from Arizona and Florida law such that

                                  10   different injunctions would be necessary to provide class members with any purported relief.” Id.

                                  11   In addition, Defendants argue, because Plaintiffs have broadened the class to “seek injunctive

                                  12   relief for all ‘services’ performed in Florida, Arizona, or California pursuant to a Minor League
Northern District of California
 United States District Court




                                  13   Uniform Player Contract,” they have “necessarily revive[d] the choice-of-law and compensability

                                  14   problems that doomed Plaintiffs’ first unsuccessful attempt at class certification given that this

                                  15   proposed class encompasses activities performed during the championship season and offseason,

                                  16   including individual activities.” Id. Defendants point out that minor leaguers train in many states

                                  17   during the off season, not just in California, Florida or Arizona, and argue that the Court would be

                                  18   required to engage in choice-of-law analysis as to those activities. Id. at 21.

                                  19          Defendants also argue that the injunctive relief Plaintiffs seek is impermissibly vague and

                                  20   is nothing more than a bare injunction to follow the law, which is disfavored. Id. (citing Roman v.

                                  21   MSL Cap., LLC, No. EDCV172066JGBSPX, 2019 WL 3017765, at *5 (C.D. Cal. July

                                  22   9, 2019), aff’d, 820 F. App’x 592 (9th Cir. 2020) (denying permanent injunction “to prevent future

                                  23   violations of the fair housing laws” because such an “obey the law” injunction is disfavored and at

                                  24   odds with Rule 65(d).”); Comm. Concerning Cmty. Improvement v. City of Modesto, No. CV-F-

                                  25   04-6121 REC/DLB, 2004 WL 7334944, at *18 (E.D. Cal. Dec. 30, 2004)). Defendants contend,

                                  26   “Plaintiffs . . . fail to specify the conduct that they seek to enjoin or how Defendants must comply

                                  27   with the ‘wage-and-hour laws’ of the three states at issue.” Id. at 22.

                                  28          Finally, Defendants argue that Rule 23(b)(2) is not satisfied because the injunctive relief
                                                                                          16
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 17 of 41




                                   1   the proposed class seeks is a “thinly-veiled request for monetary damages.” Id. Defendants assert

                                   2   that “Rule 23(b)(2) certification is not appropriate where, as here, ‘the plaintiff has ostensibly

                                   3   disavowed any claim for damages, but where the nature of [the] claim says otherwise.’ ” Id.

                                   4   (quoting AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 938 F.3d 1170, 1177

                                   5   (11th Cir. 2019)). Defendants point to deposition testimony of Sedlock in which he stated that he

                                   6   was seeking to recover minimum wage and overtime for time spent playing baseball with the

                                   7   Orioles since 2016. Id. at 22-23 (quoting Bloom Decl., Ex. A at 104:6-106:19). According to

                                   8   Defendants, other courts have denied (b)(2) class certification under similar circumstances. Id.

                                   9   (citing Gomez v. J. Jacobo Farm Labor Contractor,Inc., 334 F.R.D. 234, 253 (E.D. Cal. 2019);

                                  10   Gonzales v. Comcast Corp., No. 10-cv-01010, 2012 WL 10621 (E.D. Cal. Jan. 3, 2012)).

                                  11        D.      The Reply
                                  12             In their Reply, Plaintiffs reject Defendants’ argument that Sedlock does not have standing
Northern District of California
 United States District Court




                                  13   to assert his claims against the 22 Franchise Defendants, asserting that it is “hornbook law” that

                                  14   “an unincorporated association is not a legal entity apart from its members [and that] the members

                                  15   of an unincorporated association may be held civilly liable as individuals for the acts or omissions

                                  16   of the association, whether in contract or tort.” Reply at 1 (citing 6 AM. JUR. 2D Associations and

                                  17   Clubs § 27). That is the law in Florida (where Sedlock’s individual claims arose) as well,

                                  18   Plaintiffs assert. Id. (citing 3A FLA. JUR. 2D Associations and Clubs §§ 16-17). Thus, Sedlock

                                  19   “clearly has standing to assert his individual claims not only against MLB but against all 22 other

                                  20   defendants, as well.” Id. at 2.

                                  21             Plaintiffs also reject Defendants’ argument that the Court should decline to certify a (b)(2)

                                  22   class because there is “no meaningful relief the Court could ever grant to the proposed class.” Id.

                                  23   This is incorrect, Plaintiffs assert, because (b)(2) allows the Court to award both injunctive and

                                  24   declaratory relief and Defendants have made no argument that declaratory relief is unavailable.

                                  25   Id. Further, they assert, Defendants implicitly concede that Sedlock has Article III standing to sue

                                  26   MLB as his joint employer under Florida law. Id. Consequently, they contend, “there is

                                  27   meaningful, classwide, declaratory relief the Court could grant.” Id. For example, Plaintiffs

                                  28   assert, “the Court could declare that Sedlock’s and class members’ services under the Uniform
                                                                                          17
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 18 of 41




                                   1   Player Contract constitute compensable work; that MLB is Sedlock’s and class members’ joint

                                   2   employer; and that Florida’s record-keeping and wage-and-hour requirements apply to MLB.” Id.

                                   3   Thus, at a minimum the Court should certify a (b)(2) class under Florida law, Plaintiffs argue,

                                   4   defined as “[a]ny person who is or will in the future be signed to a Minor League Uniform Player

                                   5   Contract and performs services pursuant to that contract in Florida.” Id.

                                   6           Plaintiffs argue that Defendants implicitly concede that Sedlock has standing to assert his

                                   7   claims against MLB as a joint employer and that they mischaracterize his testimony in asserting

                                   8   that he conceded that MLB is not his joint employer. Id. at 3-4. Rather, Plaintiff’s contend,

                                   9   Sedlock testified that MLB was his joint employer. Id. at 3 (citing Broshuis Decl.), Ex. A

                                  10   (Sedlock Depo.) at 125-127).

                                  11           They further assert that to the extent that the (b)(2) class is certified only under Florida

                                  12   law, many of Defendants’ objections do not apply. In particular, Plaintiffs argue that Defendants’
Northern District of California
 United States District Court




                                  13   assertion that Sedlock’s claims are not “typical” of those of class members who worked for any of

                                  14   the 22 Franchises or who worked in Arizona or in California “obviously [is] not an objection to

                                  15   the typicality of Plaintiff’s claims based on Florida law.” Id. at 4. Likewise, they contend, the

                                  16   four arguments Defendants’ advance to show that Rule 23(b)(2) is not satisfied also do not apply

                                  17   to such a class. Id.

                                  18           Plaintiffs contend the first argument – that no classwide relief is available because Sedlock

                                  19   has no connection with the 22 Franchise Defendants and MLB is not responsible for the payment

                                  20   of his wages – has no merit because as to a Florida law (b)(2) class the lack of a connection to the

                                  21   Franchise Defendants is not relevant and moreover, Defendants are factually incorrect in asserting

                                  22   MLB is not responsible for payment of wages given that it determines minor leaguers’ wages

                                  23   under the UPC and MLB Rules. Id. at 4-5. Plaintiffs also argue that as a joint employer MLB is

                                  24   legally liable for violations of applicable wage laws. Id. at 5. And in any event, Plaintiffs assert,

                                  25   this argument has no bearing on Plaintiffs’ request for declaratory relief for the (b)(2) class. Id.

                                  26           Plaintiffs also argue that Defendants’ indivisibility objection fails as to a (b)(2) class under

                                  27   Florida law that seeks declaratory relief because it is based on the contention that Plaintiffs “seek

                                  28   injunctive relief under three different state laws,” which in turn “revives the choice-of-law and
                                                                                          18
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 19 of 41




                                   1   compensability problems.” Id. at 5 (quoting Opposition at 20). Obviously, that argument does not

                                   2   apply if the class seeks only declaratory relief under the law of a single state’s law (Florida),

                                   3   Plaintiffs assert. Id.

                                   4           Plaintiffs contend Defendants’ final two objections that subsection (b)(2) is not met – “that

                                   5   ‘Plaintiffs’ purported injunction is impermissibly vague and is nothing more than a bare injunction

                                   6   to follow the law,’ and ‘Plaintiffs’ requested injunction fails because it is a thinly veiled request

                                   7   for monetary damages’” – also have no bearing on certification of a (b)(2) class seeking

                                   8   declaratory relief under Florida law as the first argument “applies only to injunctions, and the

                                   9   second is inapplicable because a declaration will not compel a payment of money.” Id. at 5.

                                  10           Plaintiffs also argue Sedlock meets the commonality and adequacy requirements. Id. at 5-

                                  11   7. Plaintiffs reject Defendants’ argument that they “reintroduce” a lack of commonality by

                                  12   broadening the proposed class definition, pointing out that the Court has never found a lack of
Northern District of California
 United States District Court




                                  13   commonality under Rule 23(a), even when it denied class certification in 2016. Id. at 6.

                                  14   Moreover, Plaintiffs argue, Defendants are incorrect in their assertion that the (b)(2) class should

                                  15   not be certified because “determining which activities constitute compensable work, and under

                                  16   which state laws, requires highly individualized analysis that cannot be conducted on a classwide

                                  17   basis.” Id. at 6. According to Plaintiffs, the Court’s concern about individualized inquiries when

                                  18   it declined to certify a (b)(3) class in 2016 (which was based on a lack of predominance for the

                                  19   purposes of Rule 23(b)(3) rather than lack of commonality under Rule 23(a)) does not apply here

                                  20   because it related to the need to determine which class members were entitled to compensation,

                                  21   especially for winter training activities; the proposed (b)(2) class, however, does not seek any

                                  22   damage recovery for the class. Id. (citing First Class Certification Order at 81). Plaintiffs

                                  23   acknowledge that the named Plaintiffs “do intend to seek recovery for unpaid winter training

                                  24   wages on an individual basis” and state that “if their individual evidence warrants individual

                                  25   damage awards, then a declaration can likely be crafted to describe at least some forms of winter

                                  26   training that constitute compensable work” but argue this is “not the primary focus of the

                                  27   declaratory relief Plaintiff seeks under Florida law, which is predominantly about training season

                                  28   work in Florida.” Id.
                                                                                         19
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 20 of 41




                                   1           Plaintiffs also reject Defendants’ arguments that Sedlock will not adequately represent the

                                   2   class. Id. at 6-7. They contend the argument that he will not vigorously represent the class

                                   3   because he refused to sit for his deposition during spring training and insisted on scheduling it on

                                   4   an off day during the season is “facially absurd” as he offered to schedule the deposition in the two

                                   5   months that preceded spring training but Defendants declined that offer; moreover, according to

                                   6   Plaintiffs the deposition was conducted only two weeks after the date Defendants originally

                                   7   requested. Id. at 7. Plaintiffs also contend Defendants’ argument that Sedlock might “someday

                                   8   sell out the class for a bigger individual settlement” is speculative and unsupported by his

                                   9   testimony about the reason he has agreed to serve as class representative. Id. (citing Broshuis

                                  10   Decl.), Ex. A (Sedlock Depo.) at 230, 318).

                                  11           Plaintiffs argue further that Sedlock can represent the (b)(2) class not only under Florida

                                  12   law but also under Arizona and California’s parallel wage and hour laws. Id. at 7. They point to
Northern District of California
 United States District Court




                                  13   courts’ recognition that “[t]he class action is an exception to the usual rule that litigation is

                                  14   conducted by and on behalf of the individual named parties only.” Id. (quoting Wal-Mart Stores,

                                  15   Inc. v. Dukes, 564 U.S. 338, 348 (2011) (internal quotation and citation omitted)). Thus, Plaintiffs

                                  16   contend, “the obvious truth [is] that class actions necessarily involve plaintiffs litigating injuries

                                  17   that they themselves would not have standing to litigate.” Id. (quoting Langan v. Johnson &

                                  18   Johnson Consumer Cos., 897 F.3d 88, 95 (2d Cir. 2018)). Plaintiffs point to the statement in

                                  19   Langan that “[s]ince class action plaintiffs are not required to have individual standing to press

                                  20   any of the claims belonging to their unnamed class members, it makes little sense to dismiss the

                                  21   state law claims of unnamed class members for want of standing when there was no requirement

                                  22   that the named plaintiffs have individual standing to bring those claims in the first place.” Id.

                                  23   (quoting 897 F.3d at 95). They further contend the Court recognized these principles in its Article

                                  24   III Standing order, quoting the Court’s statement that “‘[t]ransmogrifying typicality or

                                  25   commonality into an issue of standing would undermine the well-established principles that in a

                                  26   class action, standing is satisfied if at least one named plaintiff meets the requirements, … and that

                                  27   [t]he class action is an exception to the usual rule that litigation is conducted by and on behalf of

                                  28   the individual named parties only.’ ” Id. (quoting Article III Standing Order at 17) (quoting Clancy
                                                                                          20
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 21 of 41




                                   1   v. The Bromley Tea Co., 308 F.R.D. 564, 571 (N.D. Cal. 2013)).

                                   2           Plaintiffs argue that Defendants’ “binary” approach under which “a dissimilarity or

                                   3   ‘disjuncture’ between the claims of named and unnamed plaintiffs is dispositive” ignores “ ‘the

                                   4   obvious truth that class actions necessarily involve plaintiffs litigating injuries that they

                                   5   themselves would not have standing to litigate.’ ” Id. at 8 (quoting Langan, 897 F.3d at 95). It is

                                   6   also inconsistent with the Ninth Circuit’s reasoning in Melendres and Snyder, they contend. Id. at

                                   7   9 (citing Melendres v. Arpaio, 784 F.3d 1254, 1261-62 (9th Cir. 2015); B.K. by next friend Tinsley

                                   8   v. Snyder, 922 F.3d 957 (9th Cir. 2019)). Plaintiffs also argue that Defendants do not meaningfully

                                   9   address the out-of-circuit authority that supports their position, namely, Langan, Morrison v. YTB

                                  10   Intern., Inc., 649 F.3d 533 (7th Cir. 2011), and In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir.

                                  11   2018). Id. at 9-10.

                                  12           Plaintiffs contend Defendants’ arguments that injunctive relief is unavailable for their
Northern District of California
 United States District Court




                                  13   proposed (b)(2) class fail as to a class that seeks relief under the laws of Florida, Arizona and

                                  14   California just as they would fail as to a Florida-only class. Id. at 11-14. As a preliminary matter,

                                  15   Plaintiffs contend, Defendants’ arguments are aimed entirely at injunctive relief and thus, even if

                                  16   they had merit, the (b)(2) class should still be certified as to declaratory relief. Id. at 11. Plaintiffs

                                  17   reject Defendants’ argument that an injunction entered against MLB would be ineffectual,

                                  18   asserting that this argument “simply misconceives MLB’s liability as a joint employer.” Id.

                                  19   According to Plaintiffs, a “ ‘joint employer is jointly and severally liable with the employer and

                                  20   any other joint employers for compliance with all of the applicable provisions of the Act.’ ” Id.

                                  21   (quoting 29 C.F.R. § 791.2). Thus, Plaintiffs assert, whether the MLB is responsible for paying

                                  22   Sedlock’s wages or determines the hours he works is not dispositive of whether MLB is his joint

                                  23   employer. Id. In any event, Plaintiffs contend, this is a merits question rather than a class

                                  24   certification issue: “If MLB is found at trial to be a joint employer, then it will be liable for

                                  25   compliance with applicable wage laws that it can be enjoined to obey.” Id. at 11-12 (citing

                                  26   Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455 (2013)).

                                  27           Plaintiffs also reject Defendants’ argument that the relief requested by their proposed

                                  28   (b)(2) class runs afoul of the indivisibility requirement. Id. at 12. According to Plaintiffs, that
                                                                                          21
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 22 of 41




                                   1   requirement “does not preclude state-specific provisions in a final injunction” but rather, “merely

                                   2   prohibits individualized, class-member-by-class-member relief: ‘[t]he key to the (b)(2) class is the

                                   3   indivisible nature of the injunctive or declaratory remedy warranted—the notion that the conduct

                                   4   is such that it can be enjoined or declared unlawful only as to all of the class members or as to

                                   5   none of them.’ ” Id. at 12 (quoting Wal-Mart, 564 U.S. at 360 (internal quotation marks

                                   6   omitted)). Although Plaintiffs contend state-specific injunctions will likely be unnecessary, there

                                   7   is no reason why such relief could not be awarded under Rule 23(b)(2) if after trial such relief

                                   8   were deemed appropriate. Id. The possibility that such relief might be appropriate should not

                                   9   defeat class certification, Plaintiffs argue. Id.

                                  10           Plaintiffs also argue that Defendants overstate the significance of any variations between

                                  11   the laws of the three state and fail to demonstrate that as to at least two of the common questions

                                  12   the Court has identified – whether MLB is a joint employer and what constitutes “work” – there
Northern District of California
 United States District Court




                                  13   are any outcome-determinative differences. Id. at 12-13. If these questions give rise to common

                                  14   answers, Plaintiffs contend, “the answer to the third common question this Court identified – ‘Do

                                  15   MLB’s compensation policies violate applicable wage and hour laws?’ – would also be the same.”

                                  16   Id. at 13.

                                  17           Further, Plaintiffs reject Defendants’ argument that that they seek an “ ‘injunction[]

                                  18   requiring that all minor league players are paid minimum wage and overtime for any base-ball

                                  19   activities they perform in any of these three states irrespective of when, where, or why they

                                  20   perform them.’” Id. (quoting Opposition at 21). According to Plaintiffs, they have identified the

                                  21   “when, where, and why” because they seek “relief for services [Sedlock] and class members are

                                  22   performing and will perform (when? now and in the future) pursuant to the Uniform Player

                                  23   Contract (why? because the services were performed for Defendants) in Arizona, California, or

                                  24   Florida (where).” Id. at 13-14. Likewise, Plaintiffs reject Defendants’ argument that their

                                  25   proposed (b)(2) class “revives the choice-of-law questions,” arguing that “[b]ecause the primary

                                  26   focus in Florida and Arizona is training seasons, and the primary focus in California is the

                                  27   California League’s championship season, Florida, Arizona, and California law apply.” Id. at 14.

                                  28            Plaintiffs also contend Defendants’ argument that the (b)(2) class impermissibly seeks a
                                                                                           22
                                         Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 23 of 41




                                   1   bare injunction to follow the law fails, pointing to an injunction in a federal wage an hour case

                                   2   similar to what Plaintiffs in this case might seek. Id. at 14 (quoting consent judgment in Pizzella

                                   3   v. Tequila’s Mexican Bar & Grill, Inc., No. 19 CV 1272 (C.D. Ill.), attached to Broshuis Reply

                                   4   Decl., Ex. B)). According to Plaintiffs, the district court cases cited by Defendants to support their

                                   5   position are not on point and were neither wage and hour cases nor class actions. Id. at 14-15

                                   6   (citing Roman v. MSL Capital, LLC 2019 WL 3017765, at *4 (C.D. Cal. 2019); Comm.

                                   7   Concerning Cmty. Improvement v. City of Modesto, 2004 WL 7334944 (E.D. Cal. 2004)).

                                   8          Finally, Plaintiffs argue that Defendants are incorrect in their assertion that Plaintiffs’

                                   9   request for injunctive relief is “ ‘a thinly veiled request for monetary damages.’ ” Id. at 15.

                                  10   According to Plaintiffs, “An injunction commanding an employer to comply with applicable

                                  11   wage-and-hour laws is not a money judgment for damages, even though its effect if the employer

                                  12   complies is payment of money from the employer to the employee for services rendered.” Id.
Northern District of California
 United States District Court




                                  13   III.   ANALYSIS
                                  14           A.   General Legal Standards Under Rule 23
                                  15          A class action may be maintained under Rule 23 of the Federal Rules of Civil Procedure if

                                  16   all of the requirements of Rule 23(a) are satisfied and the plaintiff demonstrates that one of the

                                  17   requirements of Rule 23(b) is met as well. Rule 23(a) requires that a plaintiff seeking to assert

                                  18   claims on behalf of a class demonstrate: 1) numerosity; 2) commonality; 3) typicality; and 4) fair

                                  19   and adequate representation of the interests of the class. Fed. R. Civ. P. 23(a). Plaintiffs seeks

                                  20   certification under Rule 23(b)(2), which allows a class action to be maintained where “the party

                                  21   opposing the class has acted or refused to act on grounds that apply generally to the class, so that

                                  22   final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

                                  23   whole.” Fed. R. Civ. P. 23(b)(2).

                                  24           B.   General Legal Standards Governing Article III Standing
                                  25          Standing is a threshold jurisdictional requirement derived from Article III’s case-or-

                                  26   controversy requirement. See U.S. Const. art. III, § 2, cl. 1. In Lujan v. Defs. of Wildlife, the

                                  27   Supreme Court found “that the irreducible constitutional minimum of standing contains three

                                  28   elements.” 504 U.S. 555, 561 (1992). First, the plaintiff must have suffered an “injury in fact”—
                                                                                         23
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 24 of 41




                                   1   an invasion of a legally protected interest which is (a) concrete and particularized and (b) actual or

                                   2   imminent, not conjectural or hypothetical. Id. (citations omitted). Second, there must be a causal

                                   3   connection between the injury and the conduct complained of, that is, the injury has to be fairly

                                   4   traceable to the challenged action of the defendant, and not the result of the independent action of

                                   5   some third party not before the court. Id. (citations omitted). Third, it must be likely, as opposed

                                   6   to merely speculative, that the injury will be redressed by a favorable decision. Id.

                                   7           C.    The Relationship Between Rule 23 and Article III Standing
                                   8           As this Court discussed in its Article III Standing Order, application of the Article III

                                   9   standing test in the class context is “complicated . . . because a named plaintiff seeks to litigate the

                                  10   claims of others . . . .” Newberg on Class Actions § 2.6. Thus, while the “underlying standing

                                  11   principle is that the injury that a plaintiff suffers defines the scope of the controversy she is

                                  12   entitled to litigate,” in the class context there is a “disjuncture” because “the class representative
Northern District of California
 United States District Court




                                  13   may seek to litigate harms not precisely analogous to the ones she suffered but harms that were

                                  14   nonetheless suffered by other class members.” Id. In this context, the Ninth Circuit has endorsed

                                  15   what it has described as the “class certification approach” over the so-called “standing approach”

                                  16   at least twice. See Melendres, 784 F.3d at 1262; Snyder, 922 at 967.

                                  17           In Melendres, the court described the two approaches as follows:

                                  18                   The “standing approach” treats dissimilarities between the claims of
                                                       named and unnamed plaintiffs as affecting the “standing” of the
                                  19                   named plaintiff to represent the class. In other words, if there is a
                                                       disjuncture between the injuries suffered by named and unnamed
                                  20                   plaintiffs, courts applying the standing approach would say the
                                                       disjuncture deprived the named plaintiff of standing to obtain relief
                                  21                   for the unnamed class members. See, e.g., Blum v. Yaretsky, 457 U.S.
                                                       991, 999–1002, 102 S.Ct. 2777, 73 L.Ed.2d 534 (1982). The “class
                                  22                   certification approach,” on the other hand, “holds that once the named
                                                       plaintiff demonstrates her individual standing to bring a claim, the
                                  23                   standing inquiry is concluded, and the court proceeds to consider
                                                       whether the Rule 23(a) prerequisites for class certification have been
                                  24                   met.” Newberg On Class Actions § 2:6.

                                  25   784 F.3d at 1261-1262. The court found that the class certification approach “has been embraced
                                  26   several times (though not always) by the Supreme Court, and is the one adopted by ‘most’ other
                                  27   federal courts to have addressed the issue.” Id. (quoting Newberg on Class Actions § 2:6; and
                                  28
                                                                                          24
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 25 of 41




                                   1   citing Sosna v. Iowa, 419 U.S. 393, 397–403 (1975); Novella v. Westchester Cnty., 661 F.3d 128,

                                   2   149–50 & n. 24 (2d Cir.2011); Prado–Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1279–80

                                   3   (11th Cir. 2000) (a court must first determine whether “at least one named class representative has

                                   4   Article III standing,” then “question whether the named plaintiffs have representative capacity, as

                                   5   defined by Rule 23(a), to assert the rights of others” (internal quotation marks omitted)); Fallick v.

                                   6   Nationwide Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir.1998); Cooper v. Univ. of Tex. at Dallas,

                                   7   482 F.Supp. 187, 191 (N.D.Tex.1979)).

                                   8          The plaintiffs in Melendres brought a class action against Sheriff Joseph Arpaio and the

                                   9   Maricopa County Sheriff’s Office for declaratory and injunctive relief, alleging that the defendants

                                  10   had a “custom, policy and practice” of “racially profiling Latino drivers and passengers, and of

                                  11   stopping them pretextually under the auspices of enforcing federal and state immigration-related

                                  12   laws.” 784 F.3d at 1258 (citation omitted). The district court entered a judgment against the
Northern District of California
 United States District Court




                                  13   defendants enjoining them from using race as a factor in deciding whether to stop any vehicle with

                                  14   a Latino occupant. Id. The injunction applied to stops during both “saturation patrols”—when the

                                  15   defendant officers would saturate a particular area for the purpose of enforcing immigration

                                  16   laws—and nonsaturation patrols. Id. The defendants appealed, arguing inter alia, that the

                                  17   plaintiffs lacked standing to bring constitutional claims on behalf of class members stopped during

                                  18   nonsaturation patrols because the named plaintiffs had been stopped only during saturation patrols.

                                  19   Id. at 1259.

                                  20          Applying the class certification approach discussed above, the court in Melendres

                                  21   concluded that “the individually named plaintiffs . . . had individual standing to bring their own

                                  22   claims under the Fourth and Fourteenth Amendments” and that they could represent the absent

                                  23   class members whose claims were based on stops conducted during nonsaturation patrols because

                                  24   the named plaintiffs’ claims did not “implicate a significantly different set of concerns” than the

                                  25   unnamed plaintiffs’ claims. Id. at 1263 (quoting Gratz v. Bollinger, 539 U.S. 244, 265 (2003)).

                                  26   While the Melendres court applied the class certification approach, it indicated that it would have

                                  27   reached the same conclusion even if it had applied the standing approach. Id. (“Under the class

                                  28   certification approach, or the standing approach for that matter, the named plaintiffs in this case, .
                                                                                        25
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 26 of 41




                                   1   . . . are adequate representatives because the named plaintiffs’ claims do not ‘implicate a

                                   2   significantly different set of concerns’ than the unnamed plaintiffs’ claims.”) (emphasis added).

                                   3   The court went on to caution that “[i]n determining what constitutes the same type of relief or the

                                   4   same kind of injury, ‘we must be careful not to employ too narrow or technical an approach.

                                   5   Rather, we must examine the questions realistically: we must reject the temptation to parse too

                                   6   finely, and consider instead the context of the inquiry.’” Id. (quoting Armstrong v. Davis, 275

                                   7   F.3d 849, 867 (9th Cir. 2001)).

                                   8          As discussed further below, the Ninth Circuit has not addressed whether the class

                                   9   certification approach applied in Melendres also applies in a case where, as here, the named

                                  10   plaintiff has individual standing to assert claims under the laws of one state but seeks to represent

                                  11   class members who assert claims under a different state’s laws. There is disagreement among

                                  12   district courts in the Ninth Circuit that have addressed this question.
Northern District of California
 United States District Court




                                  13           D.   Whether Sedlock Has Standing to Represent the Proposed Class
                                  14          In this case, Defendants’ standing challenges are asserted on two main grounds. First, they

                                  15   object that Sedlock does not have standing to assert the claims of the putative class because

                                  16   although he is playing under a contract with MLB, he does not play for any of the Clubs that are

                                  17   defendants in this case. Second, they contend Sedlock may not assert the claims of the (b)(2) class

                                  18   members that arise under California and Arizona law because he has never worked as a minor

                                  19   league player in either state. The Court concludes that as to the first question, although Sedlock

                                  20   has standing to assert his claims against MLB, he does not have standing to assert any claims

                                  21   against the Franchise Defendants. The Court concludes that the second question is governed by

                                  22   Rule 23 rather than Article III but that even if this question is addressed as a matter of standing,

                                  23   Sedlock has standing to represent class members’ claims under the laws of Arizona and California

                                  24   (as well as Florida, where he performs services under the UPC). Nonetheless, the Court concludes

                                  25   the scope of the (b)(2) class must be narrowed in order to satisfy the requirements of Rule 23.

                                  26
                                  27

                                  28
                                                                                         26
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 27 of 41



                                                    1. Whether Sedlock has standing to assert claims on behalf of the (b)(2) class
                                   1                   against MLB7 and the Franchise Defendants
                                   2           Regardless of whether or not the Court applies the class certification approach or the

                                   3   standing approach, Sedlock must, as a threshold matter, establish that he has individual standing to

                                   4   pursue his claims against Defendants, that is, that he has suffered an “injury in fact” that is fairly

                                   5   traceable to the challenged action of the defendant, and not the result of the independent action of

                                   6   some third party not before the court.

                                   7           The Court has no difficulty finding that Sedlock has standing to sue MLB as a joint

                                   8   employer. The question of whether MLB is a joint employer will turn on, inter alia, whether

                                   9   MLB has the power to hire and fire Sedlock, the degree to which it supervises and controls his

                                  10   work schedule and conditions of employment, whether it determines the rate and method of

                                  11   payment, and the employment records it maintains. See First Class Certification Order at 79

                                  12   (addressing joint employer doctrine under the FLSA). Contrary to Defendants’ assertion, Sedlock
Northern District of California
 United States District Court




                                  13   did not concede at his deposition that MLB is not his joint employer. See King Reply Decl., Ex. A

                                  14   (Sedlock Depo.) at 125-126. Rather, he testified that while he “only played” for the Baltimore

                                  15   Orioles, he performed services for MLB and the Office of the Commissioner during spring

                                  16   training because the Office of the Commissioner oversaw policies governing drug testing, per

                                  17   diem payments and “not being paid a salary.” Id. Therefore, Sedlock has individual standing to

                                  18   assert his claims against MLB.

                                  19           The more difficult question is whether he has individual standing to assert his claims

                                  20   against the Franchise Defendants, which requires that he have suffered an injury that is “fairly

                                  21   traceable” to those defendants. Plaintiffs rely on partnership law to establish that Sedlock can

                                  22   assert his claims against the Franchises, pointing to the general rule “that an unincorporated

                                  23   association is not a legal entity apart from its members, [and therefore that] the members of an

                                  24   unincorporated association may be held civilly liable as individuals for the acts or omissions of the

                                  25   association, whether in contract or tort.” 6 AM. JUR. 2D Associations and Clubs § 27. They have

                                  26
                                  27   7
                                        Plaintiffs stipulated at the hearing that they do not assert their injunctive relief claims against
                                  28   Defendant Bud Selig, who was the Commissioner of Baseball at the time this action was initiated
                                       but no longer holds that position.
                                                                                          27
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 28 of 41




                                   1   not, however, pointed to any authority applying this rule in the context of Article III standing,

                                   2   much less holding that because a member of an unincorporated association is liable for the acts of

                                   3   the partnership, a named plaintiff has standing to sue that member on behalf of other class

                                   4   members who were injured by the association member even if the named plaintiff sustained no

                                   5   injury directly traceable to that member.

                                   6          A case that addresses a similar question, albeit in dicta, is the Second Circuit’s decision in

                                   7   Langan v. Johnson & Johnson Consumer Companies, Inc., 897 F.3d 88, 92 (2d Cir. 2018). As

                                   8   discussed further below, the Langan court found that the question of whether class representatives

                                   9   can assert claims under the laws of other states even though their own claims did not arise under

                                  10   those states’ laws is a Rule 23 question rather than a question of standing. In reaching that

                                  11   conclusion, however, the court distinguished the situation where the claims of the putative class

                                  12   are asserted against “a particular defendant when that defendant did not actually injure a named
Northern District of California
 United States District Court




                                  13   plaintiff.” 897 F.3d at 94 (citing Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012)).

                                  14   The Langan court observed:

                                  15                  We have held that the claims of putative class members are too
                                                      dissimilar to support standing against a particular defendant when that
                                  16                  defendant did not actually injure a named plaintiff. In Mahon, we
                                                      considered a putative consumer class action against title insurance
                                  17                  companies that allegedly concealed the availability of reduced rates.
                                                      See id. at 60. The district court denied certification as to one of the
                                  18                  defendant companies that had not actually sold insurance to the
                                                      plaintiff, and we affirmed. See id. at 60–61. Even though the company
                                  19                  used forms and practices that were similar to those used by the
                                                      company that did sell to the plaintiff and was owned by the same
                                  20                  parent company, we held that the plaintiff lacked standing to sue the
                                                      company that had not actually misled her because, “with respect to
                                  21                  each asserted claim” against each defendant, “a plaintiff must
                                                      always have suffered a distinct and palpable injury to herself.” Id. at
                                  22                  64 (alterations, quotation marks, and emphasis omitted).
                                  23   897 F.3d at 94 (emphasis added)). The holding of Mahon and the reasoning in Langan, which the

                                  24   Court finds persuasive, suggests that class representatives who seek to assert claims on behalf of

                                  25   class members must establish, as a threshold matter of standing, that at least one named class

                                  26   representative was injured by each defendant against whom class claims are asserted.

                                  27          Here, as in Mahon, Sedlock seeks to represent class members who played for other

                                  28   Franchises, which admittedly did not injure Sedlock. Moreover, the Franchise he plays for (the
                                                                                        28
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 29 of 41




                                   1   Baltimore Orioles) is not a Defendant in this action. Under these circumstances, the Court

                                   2   concludes that Sedlock cannot satisfy the “fairly traceable” requirement of Article III standing as

                                   3   to the Franchise Defendants.

                                   4          This conclusion is not changed by the fact that the court has previously found that the

                                   5   MLB and the Clubs are “juridically linked” and therefore, that typicality under Rule 23 was not

                                   6   defeated by the fact that there were was not a named plaintiff employed by each of the Franchise

                                   7   Defendants. See First Class Certification Order at 63-65 (“the Court finds that MLB and the

                                   8   franchise Defendants are ‘juridically related,’ because they have come together to form MLB by

                                   9   enacting the MLB constitution and have jointly issued the MLB rules and UPC pursuant to that

                                  10   constitution.”). “[T]he juridical link doctrine relates only to the question of class certification

                                  11   under the Federal Rules and thus has no bearing on the Article III standing inquiry.” Mahon v.

                                  12   Ticor Title Ins. Co., 683 F.3d 59, 61 (2d Cir. 2012). Therefore, the Court declines to certify the
Northern District of California
 United States District Court




                                  13   (b)(2) class as to claims asserted against the Franchise Defendants.

                                  14                2. Whether Sedlock has standing to assert claims on behalf of the (b)(2) class
                                                       that arise under Arizona and California law
                                  15
                                              “At least historically, ‘[c]ourts routinely dismiss claims where no plaintiff is alleged to
                                  16
                                       reside in a state whose laws the class seeks to enforce.’ ” Kutza v. Williams-Sonoma, Inc., No. 18-
                                  17
                                       CV-03534-RS, 2018 WL 5886611, at *2 (N.D. Cal. Nov. 9, 2018) (quoting Corcoran v. CVS
                                  18
                                       Health Corp., 169 F. Supp. 3d 970, 990 (N.D. Cal. 2016) (citing In re Aftermarket Auto. Lighting
                                  19
                                       Products Antitrust Litig., 2009 WL 9502003, at *6 (C.D. Cal. July 6, 2009)). District courts in the
                                  20
                                       Ninth Circuit have disagreed, however, whether Melendres casts doubt on this approach. As
                                  21
                                       courts on both sides of this issue have acknowledged, in Melendres the claims “were federal and
                                  22
                                       constitutional claims, so standing to assert state-law claims was not at issue, and the ‘disjuncture’
                                  23
                                       involved differing factual situations, rather than the differing laws.” Id. at *3 (concluding that
                                  24
                                       under Melendres, whether a class can assert “sister circuit claims” is governed by the class
                                  25
                                       certification approach); c.f. Jones v. Micron Tech. Inc., 400 F. Supp. 3d 897, 909 (N.D. Cal.
                                  26
                                       2019) (distinguishing Melendres on the basis that the “plaintiffs alleged that they suffered the
                                  27
                                       same constitutional injury, only in different factual circumstances.”). The question is whether this
                                  28
                                                                                         29
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 30 of 41




                                   1   distinction matters.

                                   2          In In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Pracs., & Prod. Liab. Litig., in which

                                   3   Judge Chen took the class certification approach in addressing this issue, the named plaintiffs

                                   4   sought to “bring claims under the laws of states where they reside[d] or transacted with

                                   5   defendants, as well as under the laws of states where they [did] not reside and where they did not

                                   6   transact with defendants, but where other putative class members do or did.” 295 F. Supp. 3d 927,

                                   7   955 (N.D. Cal. 2018). Judge Chen concluded that while the “disjuncture” in Melendres was

                                   8   “different” because it was “factual” and did not involve sister circuit claims, “[u]ltimately . . .this

                                   9   distinction appear[ed] immaterial.” Id. He found that “[a]s in Melendres, there [was] a

                                  10   ‘disjuncture between the claims of the named plaintiffs and absent class members[ ]’ . . . [a]nd

                                  11   when such a disjuncture exists, Melendres requires courts in the Ninth Circuit to apply the ‘class

                                  12   certification approach.’ ” Id. (quoting Melendres, 784 F.3d at 1261); see also Kutza v. Williams-
Northern District of California
 United States District Court




                                  13   Sonoma, Inc., 2018 WL 5886611, at *2.

                                  14          On the other hand, Judge White reached the opposite conclusion in Jones v. Micron

                                  15   Technology Inc., concluding that the holding of Melendres does not extend to the sister circuit

                                  16   scenario:
                                                      [I]n Melendres, all plaintiffs alleged that they suffered the same
                                  17                  constitutional injury, only in different factual circumstances. Here,
                                                      because Plaintiffs bring claims under the laws of multiple states (some
                                  18                  antitrust and some not), Plaintiffs technically invoke different legally
                                                      protected interests. See Restatement (Second) of Torts § 7 cmt. a
                                  19                  (1965) (noting that injury involves an actionable invasion of a legally
                                                      protected interest, while harm denotes personal loss or detriment).
                                  20

                                  21   400 F. Supp. 3d 897, 909 (N.D. Cal. 2019). The court reasoned that the plaintiffs “must show they

                                  22   have standing for each claim they raise, and Plaintiffs do not have standing to bring claims under

                                  23   the laws of states where they have alleged no injury, residence, or other pertinent connection.” Id.

                                  24   (citing Pardini v. Unilever United States, Inc., 961 F. Supp. 2d 1048, 1061 (N.D. Cal. 2013); In re

                                  25   Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d 1033, 1096–97 (S.D. Cal. 2017)

                                  26   (discussing Melendres, 784 F.3d at 1261-62)).

                                  27          The undersigned agrees with the courts in Kutza v. Williams-Sonoma Inc. and In In re

                                  28   Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Product Liability. Litigation that
                                                                                          30
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 31 of 41




                                   1   although the disjuncture in Melendres was factual, the reasoning of that case applies equally to

                                   2   disjunctures based on sister circuit claims. As the court in Jones acknowledges, the state law

                                   3   claims of putative class members “technically involve different legally protected interests,” 400 F.

                                   4   Supp. 3d at 909 (emphasis added), yet the Ninth Circuit in Melendres cautioned courts not to take

                                   5   “too narrow or technical an approach” in determining “what constitutes the same type of relief or

                                   6   the same kind of injury.” 784 F.3d at 1263. Rather, the Melendres court concluded that even

                                   7   under the standing approach, the named plaintiffs were adequate representatives of the putative

                                   8   class because “the named plaintiffs’ claims do not implicate a significantly different set of

                                   9   concerns[.]” Id. at 1263 (internal quotations and citations omitted). Here, it is clear that Sedlock

                                  10   has standing, at a minimum, to assert his wage and hour claims under Florida law against MLB.

                                  11   As these claims do not implicate a significantly different set of concerns than the claims of the

                                  12   putative class members under Arizona and California law, the Court concludes any further inquiry
Northern District of California
 United States District Court




                                  13   as to whether Sedlock should be permitted to represent the proposed (b)(2) class in pursuing the

                                  14   sister circuit claims is appropriately addressed under Rule 23.8

                                  15           This conclusion is consistent with the reasoning in Langan, which addressed “whether

                                  16   there is a standing problem when a plaintiff attempts to sue on behalf of those who may have

                                  17   claims under different states’ laws that generally prohibit the same conduct.” 897 F.3d at 95. The

                                  18   court found that this question should be addressed under Rule 23, an approach that “makes sense”

                                  19   because it “acknowledges the obvious truth that class actions necessarily involve plaintiffs

                                  20   litigating injuries that they themselves would not have standing to litigate.” Id. Moreover, the

                                  21   court found, “[t]his approach also accords with the Supreme Court’s preference for dealing with

                                  22

                                  23   8
                                        At oral argument, Defendants argued that it is already “law of the case” that there must be a
                                  24   named plaintiff for each of the states whose laws are being invoked, citing the Article III Standing
                                       Order. As noted above, in that Order, the Court observed that Plaintiffs’ “allegations in the SCAC
                                  25   may be sufficient to show Article III standing because all of the Franchise Defendants are alleged
                                       to have employed one or more named Plaintiff, there is a named Plaintiff who has standing to
                                  26   invoke every state’s law and all Plaintiffs have demonstrated actual injury by alleging that one of
                                       the Franchise Defendants failed to pay them at all for some work and also failed to pay them
                                  27   required overtime.” Article III Standing Order at 20. The Court expressly declined to decide the
                                       question of Article III standing, however, and was not called upon to address the situation that is
                                  28   presented here, where there is not a named plaintiff who can invoke every state’s law. Therefore,
                                       the Court rejects Defendants’ assertion that the Court has already decided this question.
                                                                                         31
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 32 of 41




                                   1   modest variations between class members’ claims as substantive questions, not jurisdictional

                                   2   ones.” Id. (citing Gratz v. Bollinger, 539 U.S. 244, 266 (2003) (explaining that differences in use

                                   3   of race between transfer- and freshman-admissions policies “clearly ha[d] no effect on petitioners’

                                   4   standing to challenge the [policies]” but “might be relevant to a narrow tailoring analysis”); Lewis

                                   5   v. Casey, 518 U.S. 343, 358 n.6 (1996) (“The standing determination is quite separate from

                                   6   certification of the class.”)). Finally, the court in Langan pointed out that “the only other circuit to

                                   7   have addressed this issue has reached the same conclusion.” Id. at 95-96 (citing Morrison v. YTB

                                   8   Int’l, Inc., 649 F.3d 533, 536 (7th Cir. 2011) (explaining that whether plaintiff could bring putative

                                   9   class action on behalf of out-of-state class members “ha[d] nothing to do with standing, though it

                                  10   may affect whether a class should be certified—for a class action arising under the consumer-fraud

                                  11   laws of all 50 states may not be manageable, even though an action under one state's law could

                                  12   be”)). The undersigned finds the reasoning in Langan on this question to be persuasive.
Northern District of California
 United States District Court




                                  13             Accordingly, the Court addresses the question of whether Sedlock can represent the class

                                  14   members’ claims under California and Arizona law under Rule 23.

                                  15        E.      Whether the Proposed Class Satisfies the Requirements of Rule 23(b)(2)
                                  16             Plaintiffs’ proposed (b)(2) class may be certified if it satisfies all of the requirements of

                                  17   Rule 23(a) (numerosity, commonality, typicality and adequacy) as well as the requirements if

                                  18   subsection (b)(2).

                                  19                   1. Numerosity
                                  20             It is undisputed that Rule 23(a)(1)’s numerosity requirement is satisfied.

                                  21                   2. Commonality
                                  22             Likewise, the Court finds that the proposed class satisfies the commonality requirement.

                                  23   As the Court discussed in its First Class Certification Order, the threshold for meeting the

                                  24   commonality requirement is relatively low. First Class Certification Order at 63. Plaintiffs are

                                  25   required to demonstrate only that their claims “depend upon a common contention ‘such that

                                  26   determination of its truth or falsity will resolve an issue that is central to the validity of each

                                  27   [claim] with one stroke.’ ” Id. at 62 (quoting Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588

                                  28   (9th Cir. 2012) (internal citation omitted) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
                                                                                            32
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 33 of 41




                                   1   350 (2011)). “ ‘The existence of shared legal issues with divergent factual predicates is sufficient,

                                   2   as is a common core of salient facts coupled with disparate legal remedies within the class.’ ” Id.

                                   3   (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998)).

                                   4          In the First Class Certification Order, the Court found that even though the proposed

                                   5   classes did not meet the more stringent predominance requirement under Rule 23(b)(3), they met

                                   6   the commonality requirement, explaining its conclusion as follows:

                                   7                  [Plaintiffs] have asserted three core claims that arise from the
                                                      compensation policies set forth in the UPC and MLRs, namely, failure
                                   8                  to pay players a salary outside the championship season, failure to pay
                                                      overtime, and failure to pay minimum wage during the championship
                                   9                  season. Plaintiffs present common evidence to show that all minor
                                                      league players are subject to these policies and therefore, their legality
                                  10                  will raise common questions of law that are likely [to] drive the
                                                      resolution of the litigation.
                                  11

                                  12   Id. at 62-63. The same is true here. Further, the Court rejects Defendants’ argument that Plaintiffs
Northern District of California
 United States District Court




                                  13   have “reintroduced” a lack of commonality by broadening the proposed class definition to include

                                  14   off-season work, similar to Plaintiffs’ original proposed classes. As Plaintiffs point out, even

                                  15   though the Court declined to certify the original classes under Rule 23(b)(3) for failure to meet the

                                  16   predominance requirement, it found that those classes satisfied the commonality requirement.

                                  17   While the breadth of the proposed class definition raises questions as to typicality and adequacy, it

                                  18   does not defeat commonality.

                                  19                3. Typicality
                                  20          Under Rule 23(a)(3), “the [legal] claims or defenses of the representative parties [must be]

                                  21   typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Typicality refers to the

                                  22   nature of the claim or defense of the class representative and not on facts surrounding the claim or

                                  23   defense.” Hunt v. Check Recovery Sys., Inc., 241 F.R.D. 505, 510 (N.D. Cal. 2007) (citing Hanon

                                  24   v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir. 1992)). “The test of typicality is whether other

                                  25   members have the same or similar injury, whether the action is based on conduct which is not

                                  26   unique to the named plaintiffs, and whether other class members have been injured by the same

                                  27   course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992). The purpose

                                  28   of the typicality requirement is closely related to the adequacy requirement under Rule 23(a)(4) in
                                                                                         33
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 34 of 41




                                   1   that it ensures that “the named plaintiff’s claim and the class claims are so interrelated that the

                                   2   interests of the class members will be fairly and adequately protected in their absence.” Gen. Tel.

                                   3   Co. of Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982) (noting that the typicality and adequacy

                                   4   requirements “tend to merge[,]” “although the [adequacy] requirement also raises concerns about

                                   5   the competency of class counsel and conflicts of interest.”).

                                   6          In the Court’s Second Class Certification Order, the Court found that the claims of the four

                                   7   then-current players who sought to represent the proposed classes met this requirement “because

                                   8   they [were] ‘reasonably coextensive with those of the absent class members.’ ” Second Class

                                   9   Certification Order at 49 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998);

                                  10   and citing Broshuis Decl., Exs. E & F). The Court’s conclusion was based, in part, on the fact that

                                  11   Plaintiffs had narrowed the proposed classes to exclude off-season work. Id. at 49-50 (“To the

                                  12   extent that the Court expressed concern regarding the typicality of Named Plaintiffs’ claims in
Northern District of California
 United States District Court




                                  13   connection with off-season training performed in different states, Certification Order at 65, that

                                  14   concern has been addressed by Plaintiffs’ new Rule 23 Classes, which do not seek to assert claims

                                  15   based on off-season training on a classwide basis.”). Likewise, in addressing the choice-of-law

                                  16   concerns expressed by the dissent on appeal, the Ninth Circuit relied on those same limitations:

                                  17                  The California class consisted of those players who participated in the
                                                      California League, which plays games exclusively within California
                                  18                  during the championship season. The Arizona and Florida classes
                                                      consisted of those who performed during spring training, extended
                                  19                  spring training, and the instructional leagues in those states. Thus, the
                                                      dissent’s fear that employers will be required to research applicable
                                  20                  state laws whenever an employee crosses state lines is overstated.

                                  21   F.3d 918, 932 n. 8 (9th Cir. 2019), cert. denied, 141 S. Ct. 248 (2020).

                                  22          The Court concludes that to the extent Plaintiffs’ proposed (b)(2) class seeks to include all

                                  23   activities performed under the UPC by minor leaguers in the three states rather than limiting the

                                  24   proposed class to the activities that the Court previously found satisfied the typicality requirement,

                                  25   the concerns it previously expressed with respect to individual inquiries and choice of law once

                                  26   again apply. Nothing in the Ninth Circuit’s opinion suggests that the performance of a wide

                                  27   variety of off-season activities by minor leaguers who happen to be in one of these states for

                                  28
                                                                                         34
                                           Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 35 of 41




                                   1   varying periods of time will not raise choice-of-law questions as to individual class members.9

                                   2   Therefore, the Court finds that the proposed (b)(2) class must be limited to services performed

                                   3   under the UPC during spring training, the championship season and the instructional leagues to

                                   4   meet the typicality requirement.

                                   5           Even with that limitation, the Court must address whether Sedlock’s claims are

                                   6   “reasonably coextensive” with the claims of minor league player who played in Arizona and

                                   7   California given that he has no connection to either of those states. Defendants argue that they are

                                   8   not, pointing to the Ninth Circuit’s conclusion that the relevant wage and hour laws of California,

                                   9   Arizona and Florida are materially different to support its argument. In particular, the Ninth

                                  10   Circuit stated:
                                                         [W]e agree with defendants that the differences in state law are
                                  11                     “material,” meaning that “they make a difference in this litigation.”
                                                         Mazza, 666 F.3d at 590. For example, some states have more
                                  12                     expansive definitions of “work,” others have differing available
Northern District of California
 United States District Court




                                                         defenses, and we have previously held that the elements for a quantum
                                  13                     meruit claim—alleged in both the Arizona and Florida classes—“vary
                                                         materially from state to state.” Id. at 591 (citing Candace S. Kovacic,
                                  14                     A Proposal to Simplify Quantum Meruit Litigation, 35 Am. U.L. Rev.
                                                         547, 558–60 (1986)).
                                  15

                                  16   934 F.3d at 933. Yet that discussion was in the context of applying California’s choice of law

                                  17   analysis, not in connection with determining typicality under Rule 23. Rule 23 envisions that the

                                  18   claims of the class members may not be identical to the named plaintiffs’ claims, suggesting that

                                  19   the claims of a named plaintiff may be typical of the class members’ claims even if some class

                                  20   members’ claims are governed by the laws of other states. Under Melendres, the question is

                                  21   whether the claims of the named plaintiff implicate a significantly different set of concerns than

                                  22   the unnamed plaintiffs’ claims.

                                  23           Here, the briefing as to the differences between the laws of the three states and how they

                                  24   render Sedlock’s claims “atypical” as to the claims of minor league players who play in Arizona

                                  25   and California is scant. Defendants point to the following examples in support of their position

                                  26
                                  27
                                       9
                                         Although Plaintiffs’ proposed (b)(2) class definition is broader than the one considered by the
                                       Ninth Circuit and thus arguably exceeds the scope of the remand, Defendants have cited no
                                  28   authority that suggests that the undersigned does not have discretion to consider certifying a (b)(2)
                                       class that does not exactly match the definition that was the subject of the appeal.
                                                                                         35
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 36 of 41




                                   1   that Sedlock’s claims under Florida law are not typical of class members’ claims under Arizona

                                   2   and California law:

                                   3                  Take, for instance, the fact that California requires the payment of
                                                      daily overtime (id. at 245); that Arizona and Florida do not require
                                   4                  any overtime payment; that Florida law is interpreted under the FLSA
                                                      which now exempts minor league players from overtime
                                   5                  requirements; and that each of the three states uses different tests to
                                                      define compensable time (Ninth Circuit Remand at 29-30).
                                   6

                                   7   Opposition at 16. The Court gives some weight to the difference between the laws of the three

                                   8   states with respect to the availability of overtime. To the extent that Sedlock may not seek

                                   9   overtime under Florida law while class members who play in California law are entitled to

                                  10   overtime, the Court finds that inclusion of class members whose claims are based on activities

                                  11   performed in California defeats typicality. In particular, as Sedlock has no claim for overtime, his

                                  12   claims may implicate a significantly different set of concerns than those of the California class
Northern District of California
 United States District Court




                                  13   members (though this problem does not seem to exist as to the Arizona class members). On the

                                  14   other hand, the Court is not persuaded that differences between the tests used to define

                                  15   compensable time will defeat typicality if the (b)(2) class is narrowed to exclude off season work,

                                  16   as discussed above. Likewise, the Court is not convinced that the possible defense Defendants

                                  17   may have under Florida law based on the Save America’s Pastime Act is sufficient to defeat

                                  18   typicality as to the claims of class members asserting claims under Arizona law.

                                  19          Therefore, the Court finds that while Sedlock does not meet the typicality requirement as

                                  20   to claims based on services performed under the UPC during the off-season or in California, he

                                  21   meets the typicality requirement as to a narrowed (b)(2) class that limits membership to

                                  22   individuals who perform services under the UPC during spring training, the championship season

                                  23   and the instructional leagues in Florida and Arizona.

                                  24                4. Adequacy
                                  25          Under Rule 23(a)(4), the class representative must “fairly and adequately protect the

                                  26   interests of the class.” Fed. R. Civ. P. 23(a)(4). To determine whether this requirement is met,

                                  27   courts ask: “(1) do the named plaintiffs and their counsel have any conflicts of interest with other

                                  28   class members and (2) will the named plaintiffs and their counsel prosecute the actions vigorously
                                                                                        36
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 37 of 41




                                   1   on behalf of the class?” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).

                                   2   Defendants have not pointed to any conflicts of interest on the part of Sedlock or counsel, but

                                   3   contend Sedlock will not adequately represent the class because: 1) he is seeking damages on his

                                   4   individual claims for uncompensated work (including off-season work performed outside of

                                   5   Florida) he has performed during the duration of his contract with MLB, casting doubt on his

                                   6   representation that injunctive relief is the “primary” form of relief he seeks; 2) the problems

                                   7   discussed above with respect to typicality also make Sedlock an inadequate class representative;

                                   8   and 3) Sedlock allegedly “refused to sit for his seven hour deposition during spring training.”

                                   9   Opposition at 17-18.

                                  10          The Court is not persuaded that Sedlock’s pursuit of damages for past conduct that mirrors

                                  11   the conduct that is the subject of his injunctive relief claims makes it any less likely that he will

                                  12   vigorously pursue the interests of the (b)(2) class. If anything, the overlap between the claims for
Northern District of California
 United States District Court




                                  13   damages and the injunctive relief claims will likely increase his incentive to pursue injunctive

                                  14   relief on behalf of the class. Moreover, Sedlock states in his declaration that he “plan[s] to

                                  15   continue to seek to work for Defendants as a minor league player even if [he is] released or if [his]

                                  16   UPC expires[,]” giving him an ongoing stake in MLB’s policies and practices with respect to the

                                  17   compensation of minor league players. Sedlock Decl. [dkt. no. 923-1] ¶ 11.

                                  18          As to the issues related to typicality that Defendants contend make Sedlock an inadequate

                                  19   representative, the Court incorporates its conclusions on typicality here. In other words, to the

                                  20   extent Sedlock meets the typicality requirement, he is also an adequate class representative.

                                  21          The Court rejects Defendants’ reliance on what appears to be a garden-variety scheduling

                                  22   dispute about the timing of Sedlock’s deposition to suggest he will not adequately represent the

                                  23   proposed class. That argument is frivolous. The Court notes that throughout this case, both

                                  24   Plaintiffs and Defendants have agreed that spring training poses special scheduling challenges

                                  25   which should, when possible, be accommodated.

                                  26                 5. Rule 23(b)(2)
                                  27          Defendants contend the proposed class should not be certified under subsection (b)(2)

                                  28   because the relief it seeks is: 1) “antithetical” to the indivisibility requirement of Rule 23(b)(2); 2)
                                                                                          37
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 38 of 41




                                   1   vague and nothing more than a bare injunction to follow the law; and 3) a “thinly-veiled request

                                   2   for monetary damages.” The Court rejects all three arguments.

                                   3          As to indivisibility, Defendants point to the following discussion of the nature of relief that

                                   4   may be sought by (b)(2) classes in Wal-Mart Stores, Inc. v. Dukes:

                                   5                  Rule 23(b)(2) allows class treatment when “the party opposing the
                                                      class has acted or refused to act on grounds that apply generally to the
                                   6                  class, so that final injunctive relief or corresponding declaratory relief
                                                      is appropriate respecting the class as a whole.” One possible reading
                                   7                  of this provision is that it applies only to requests for such injunctive
                                                      or declaratory relief and does not authorize the class certification of
                                   8                  monetary claims at all. We need not reach that broader question in
                                                      this case, because we think that, at a minimum, claims for
                                   9                  individualized relief (like the backpay at issue here) do not satisfy the
                                                      Rule. The key to the (b)(2) class is “the indivisible nature of the
                                  10                  injunctive or declaratory remedy warranted—the notion that the
                                                      conduct is such that it can be enjoined or declared unlawful only as to
                                  11                  all of the class members or as to none of them.” Nagareda, 84
                                                      N.Y.U.L.Rev., at 132. In other words, Rule 23(b)(2) applies only
                                  12                  when a single injunction or declaratory judgment would provide relief
Northern District of California
 United States District Court




                                                      to each member of the class. It does not authorize class certification
                                  13                  when each individual class member would be entitled to a different
                                                      injunction or declaratory judgment against the defendant. Similarly,
                                  14                  it does not authorize class certification when each class member
                                                      would be entitled to an individualized award of monetary damages.
                                  15

                                  16   564 U.S. 338, 360–61 (2011). While this discussion makes clear that it is improper to certify a

                                  17   (b)(2) class that seeks individualized injunctive relief, it does not hold that injunctive relief may

                                  18   not be tailored to address different claims and subsets of the class where appropriate, including

                                  19   claims asserted under different states’ laws. Nor have Defendants cited any authority that supports

                                  20   that conclusion. The undersigned declines to adopt the expansive reading of Dukes proposed by

                                  21   Defendants and rejects their argument that the proposed (b)(2) class is antithetical to the

                                  22   indivisibility requirement.

                                  23          Defendants also point to cases in which courts have held that so-called “obey-the-law”

                                  24   injunctions are disfavored “as they are not narrowly tailored and are at odds [with] Federal Rule of

                                  25   Civil Procedure 65(d), which requires that orders granting injunctive relief be ‘specific in terms’

                                  26   and ‘describe in reasonable detail . . . the act or acts sought to be restrained.’ ” Roman v. MSL

                                  27   Cap., LLC, No. EDCV172066JGBSPX, 2019 WL 3017765, at *5 (C.D. Cal. July 9, 2019), aff’d,

                                  28   820 F. App’x 592 (9th Cir. 2020) (quoting Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd.,
                                                                                         38
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 39 of 41




                                   1   518 F. Supp. 2d 1197, 1226 (C.D. Cal. 2007)). The cases Defendants cite are neither class actions

                                   2   nor on point.

                                   3           In Roman, the court denied a request for a preliminary injunction by a group of five

                                   4   plaintiffs and their children who had prevailed in an action for housing discrimination under the

                                   5   Fair Housing Act where the request was untimely. Roman, 2019 WL 3017765, at *4. Even if the

                                   6   request had been timely, the court found, the plaintiffs had not demonstrated that injunctive relief

                                   7   was warranted because “[w]hile [the plaintiffs] [had] not clarified the scope of the injunction they

                                   8   [sought], it appear[ed] that what they [sought was] effectively a blanket order enjoining [the

                                   9   defendants] from breaking the law, in addition to some sort of mandatory training” for the

                                  10   individual defendant in the case. Id. at *1, 4. Nothing in Roman suggests that in this case

                                  11   the injunctive relief the proposed (b)(2) class seeks cannot be crafted in a manner that is specific

                                  12   enough to meet the requirements of Rule 65(d) or that this would be a legitimate reason to decline
Northern District of California
 United States District Court




                                  13   to certify the (b)(2) class.

                                  14           Likewise, Committee Concerning Community Improvement v. City of Modesto, does not

                                  15   support Defendants’ position. See No. CV-F-04-6121 REC/DLB, 2004 WL 7334944, (E.D. Cal.

                                  16   Dec. 30, 2004), on reconsideration, No. CV-F-04-6121 REC/DLB, 2005 WL 8162414 (E.D. Cal.

                                  17   Mar. 23, 2005)). In that case, which was not a class action, the plaintiffs asserted housing

                                  18   discrimination claims against the City of Modesto and other defendants under various statutes and

                                  19   sought, inter alia, a preliminary and permanent injunction enjoining the defendants from

                                  20   continuing to follow the illegal policies, practices, and procedures described in the complaint. Id.

                                  21   at 1-3. On a motion to dismiss, the court recognized that “obey-the-law” injunctions are disfavored

                                  22   but rejected the defendants’ argument that the plaintiff’s claim should be dismissed under Rule

                                  23   12(b)(6) on that basis. Id. at *18 (“The court concurs with plaintiffs that the apparent

                                  24   unavailability of the relief sought in connection with plaintiffs’ claims against the City regarding

                                  25   annexation do not compel dismissal of these claims pursuant to Rule 12(b)(6)”). It went on to

                                  26   dismiss the plaintiffs’ claim on the basis that they were time-barred. Id. at *18-19. Here,

                                  27   Defendants do not contend the claims of the (b)(2) class are time-barred or more broadly, that the

                                  28   theories that underly their claims are flawed as a matter of law. Therefore, Committee Concerning
                                                                                         39
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 40 of 41




                                   1   Community Improvement v. City of Modesto sheds no light on the question of whether the (b)(2)

                                   2   class here should be certified.

                                   3          Defendants’ reliance on the Ninth Circuit’s recent decision in Hernandez Roman v. Wolf,

                                   4   829 F. App’x 165, 175 (9th Cir. 2020) is also misplaced. In that case, the Ninth Circuit largely

                                   5   affirmed the district court’s decision granting a preliminary injunction requiring the government to

                                   6   address claims of detained immigrants at a particular immigration facility (Adelanto) in the face of

                                   7   a COVID-19 outbreak there. It nonetheless “vacate[d] the provisions of the preliminary injunction

                                   8   that ordered specific measures to be implemented at Adelanto” because “[t]he district court

                                   9   tailored those measures to respond to the circumstances at Adelanto as of mid-April” and “[i]n the

                                  10   intervening five months, those circumstances have changed dramatically.” Id. at 173-174. The

                                  11   court remanded to the district court to consider what specific provisions were appropriate under

                                  12   these changed circumstances and “ma[d]e some observations for the district court to consider on
Northern District of California
 United States District Court




                                  13   remand.” Id. at 174. One of those observations was that the CDC’s guidelines for correctional

                                  14   and detention facilities, which the district court had incorporated into its preliminary injunction,

                                  15   did “not provide a workable standard for a preliminary injunction” because of their “vagueness,”

                                  16   leading the parties to strongly disagree on whether the defendant’s practices were in compliance

                                  17   with the preliminary injunction. Id. While this observation supports the general rule that an

                                  18   injunction must “describe in reasonable detail . . . the acts restrained or required[,]” Fed. R. Civ.

                                  19   Proc. 65(d)(1)(C), the court’s observation was based on the specific facts of the case and those

                                  20   facts are in no way similar to the facts here.

                                  21          Finally, the Court rejects Defendants’ argument that the injunctive relief claims are but a

                                  22   “thinly veiled” attempt to obtain damages and therefore that a (b)(2) class should not be certified.

                                  23   Defendants’ argument appears to be based on the Supreme Court’s holding in Dukes that “Rule

                                  24   23(b)(2) does not authorize class actions ‘when each class member would be entitled to an

                                  25   individualized award of monetary damages.’ . . . [and that] ‘only money damages that are

                                  26   “incidental” to, as opposed to central to, the plaintiff’s requested relief may be pursued in a class

                                  27   action maintained under Rule 23(b)(2).’ ” Gomez v. J. Jacobo Farm Lab. Contractor, Inc., 334

                                  28   F.R.D. 234, 253–54 (E.D. Cal. 2019), modified on reconsideration, No. 115CV01489AWIBAM,
                                                                                         40
                                        Case 3:14-cv-00608-JCS Document 946 Filed 07/23/21 Page 41 of 41




                                   1   2020 WL 1911544 (E.D. Cal. Apr. 20, 2020), and modified, No. 115CV01489AWIBAM, 2021

                                   2   WL 431402 (E.D. Cal. Feb. 8, 2021) (cited by Defendants in Opposition at 23) (quoting Dukes,

                                   3   564 U.S. at 360). Here, however, the proposed (b)(2) classes do not seek any damages. Nor have

                                   4   Defendants cited any authority for the proposition that an injunction requiring Defendants to pay

                                   5   minimum wage and overtime amounts to an award of damages simply because it requires the

                                   6   payment of money. Therefore, the Court rejects this argument.

                                   7   IV.     CONCLUSION
                                   8           For the reasons stated above, the Motion is GRANTED in part and DENIED in part. The

                                   9   parties shall meet and confer to address the specific wording of the Rule 23(b)(2) class definition that

                                  10   the Court has approved, incorporating the limitations discussed above. If the parties can agree, a

                                  11   stipulation shall be filed with the Court by August 27, 2021 containing the revised class definition. If

                                  12   the parties are unable to agree, they should jointly file by the same date a statement, not to exceed five
Northern District of California
 United States District Court




                                  13   pages, setting forth the competing proposed class definitions and explaining the basis for any

                                  14   disagreements. In addition, the Court approves the appointment of Korein Tillery, LLC and Pearson,

                                  15   Simon & Warshaw LLP as class counsel for all of the classes certified in this action. The parties are

                                  16   requested to supply an agreed-upon proposed order appointing those firms as class counsel by August

                                  17   27, 2021.

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: July 23, 2021

                                  21                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  22                                                      Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           41
